As filed with the Securities and Exchange Commission on June ­­23, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-28878 TEFRON LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) Industrial Center Teradyon, P.O. Box 1365, Misgav 20179, Israel (Address of principal executive offices) Eran Rotem Chief Financial Officer Industrial Center Teradyon, P.O. Box 1365, Misgav 20179, Israel Tel:972-4-990-0881 (Name, Telephone, E-mail and/or Facsimile number and Address of Registrant's Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 10.0 par value per share Over-The-Counter Bulletin Board Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 6,541,736 Ordinary Shares, NIS 10.0 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPo International Financing Reporting Standards as issued by the International Accounting Standards Board x Othero If "Other" has been checked in response to the previous question, indicateby check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x ii TABLE OF CONTENTS Page PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 3A. Selected Financial Data 3 3B. Capitalization and Indebtedness 6 3C. Reasons for the Offer and Use of Proceeds 6 3D. Risk Factors 6 ITEM 4. INFORMATION ON THE COMPANY 19 4A. History and Development of the Company 19 4D. Property, Plants and Equipment 34 ITEM 4A. UNRESOLVED STAFF COMMENTS 36 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 36 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 53 6A. Directors and Senior Management 53 6B. Compensation 56 6C. Board Practices 58 6D. Employees 61 6E. Share Ownership 62 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 64 7A. Major Shareholders 64 7B. Related Party Transactions 67 7C. Interests of Experts and Counsel. 71 ITEM 8. FINANCIAL INFORMATION 71 ITEM 9 THE OFFER AND LISTING 72 ITEM 10. ADDITIONAL INFORMATION 74 10A. Share Capital 74 10B. Memorandum and Articles of Association 74 10C. Material Contracts 76 10D. Exchange Controls 86 10E. Taxation 86 10F. Dividends and Payment Agents 90 10G. Statements by Experts 90 10H. Documents on Display 90 10I. Subsidiary Information 90 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 91 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 92 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 92 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 92 ITEM 15T. CONTROLS AND PROCEDURES 92 ITEM 16. [RESERVED] 93 16A. AUDIT COMMITTEE FINANCIAL EXPERT 93 16B. CODE OF ETHICS 94 16C. ACCOUNTANTS' FEES AND SERVICES 94 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 95 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 95 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. 95 16G. CORPORATE GOVERNANCE. 95 ITEM 17. FINANCIAL STATEMENTS 96 ITEM 18. FINANCIAL STATEMENTS 96 iii INTRODUCTION As used in this Annual Report on Form 20-F, references to "we", "our", "us", "Tefron" or the "Company" are references to Tefron Ltd., a company organized under the laws of the State of Israel, and its wholly-owned subsidiaries, unless indicated otherwise. Our 2010 consolidated financial statements have been prepared in United States dollars and in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or IASB. See Note 2 of the Notes to our Consolidated Financial Statements. Until and including our financial statements for the year ended December 31, 2007, we prepared our consolidated financial statements in accordance with Generally Accepted Accounting Principles in the United States ("U.S. GAAP"). All references in this Annual Report to "U.S. dollars," "dollars" or "$" are to United States dollars and all references in this Annual Report to "NIS" or "shekels" are to New Israeli Shekels. Unless otherwise indicated, and when no date is specified, NIS amounts have been translated into U.S. dollars at NIS 3.549 to $1.00, the representative rate of exchange published by the Bank of Israel, the Israeli central bank, for December 31, 2010. The representative exchange rate between the NIS and the dollar as published by the Bank of Israel for May 31, 2011 was NIS 3.437 to $1.00. All share and per share information in this Annual Report has been adjusted to give retroactive effect to a ten-for-one reverse split of our ordinary shares that became effective onJanuary 22, 2009. All references in this Annual Report to "Victoria's Secret" are both to the Victoria's Secret stores and Victoria's Secret Catalog owned and operated by Intimate Brands, Inc., a subsidiary of The Limited, Inc., and to Mast Industries Inc., a wholly-owned subsidiary of The Limited, which imports and distributes women's intimate apparel and related products on behalf of Victoria's Secret stores, Victoria's Secret Catalog and Cacique.All references in this Annual Report to "Warnaco/Calvin Klein"are to Warnaco Inc., the owner worldwide of the Calvin Klein trademarks, rights and business for women's intimate apparel and men's underwear. All references in this Annual Report to "Nike" are to Nike, Inc. All references in this Annual Report to "Wal-Mart" are to Wal Mart Stores, Inc. FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of the U.S. Securities Act of 1933, as amended, the U.S. Securities Exchange Act of 1934, as amended, and the safe harbor provisions of the United States Private Securities Litigation Reform Act of 1995.These forward-looking statements involve risks and uncertainties and relate to our future plans, objectives, expectations and intentions.The use of words such as "may," "will," "expect," "anticipate," "intend," "plan," "estimate," "believe," "continue" or other similar expressions often identify forward-looking statements but are not the only way we identify these statements.These forward-looking statements reflect our current expectations and assumptions as to futureevents that may not prove to be accurate. Our actual results are subject to a number of risks and uncertainties and could differ materially from those discussed in these statements. Factors that could contribute to these differences include, but are not limited to, those discussed under "Item 3. Key Information," "Item 4. Information on the Company" and "Item 5. Operating and Financial Review and Prospects" and elsewhere in this Annual Report. The uncertainties that may cause differences include, but are not limited to: · the liquidity challenges that we face; · our dependence on a small number of principal customers and on their continued purchase of our products in the same volumes or on the same terms and their ability to meet their payment obligations to us; · the effect of the worldwide recession on our target markets andthe cyclical nature of the clothing retail industry and the ongoing changes in fashion preferences; · our failure to generate sufficient cash from our operations to pay our debt and our failure to meet our financial covenants in our bank loan agreements; 1 · the competitive nature of the markets in which we operate, including the ability of our competitors to enter into and compete in the seamless market in which we operate; · the potential adverse effect on our future operating efficiency resulting from our expansion into new product lines with more complicated products, different raw materials and changes in market trends; · fluctuations in inflation and currency exchange rates; · cost increase in the purchase of finished products or production services; · the limitations and restrictions imposed by our substantial debt obligations; · the potential adverse effect on our business resulting from our international operations, including increased custom duties and import quotas (e.g., in China, where we manufacture for our swimwear division); · political, economic and social risks associated with international business and relating to operations in Israel. · the purchase of new equipment that may be necessary as a result of our expansion into new product lines; · our dependence on subcontractors in connection with our manufacturing process, in particular the sewing, dyeing and finishing process; · the fluctuating costs of raw materials; and · dependence on our suppliers for our machinery and the maintenance of our machinery. In addition, you should note that our past financial and operational performance is not necessarily indicative of future financial and operational performance. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this annual report might not occur. 2 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3. KEY INFORMATION 3A. Selected Financial Data Presentation of Financial and Share Information We prepared our consolidated financial statements in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). Until and including our financial statements for the year ended December 31, 2007, we prepared our consolidated financial statements in accordance with U.S. GAAP. The following selected financial data as of December 31, 2007, 2008, 2009 and 2010 and for each of the four years ended December 31, 2007, 2008, 2009 and 2010 have been derived from, and should be read in conjunction with, our audited consolidated financial statements and notes thereto prepared in accordance with IFRS and do not include consolidated financial data in accordance with U.S. GAAP appearing elsewhere in this Annual Report.The selected financial data as of December 31, 2006 and forthe year ended December 31, 2006 have been derived from our audited financial statements not included in this Annual Report. Our audited financial statements for the year ended December 31, 2006 were prepared in accordance with U.S. GAAP.All share and per share information has been adjusted to give retroactive effect to a ten-for-one reverse split of our ordinary shares that became effective onJanuary 22, 2009. We sold our ownership interest in AlbaHealth in April 2006. Accordingly, the financial statements of AlbaHealth are accounted for as discontinued operations, and the financial results and information described below do not include the financial results of AlbaHealth. We ceased to consolidate the financial statements of AlbaHealth commencing April 27, 2006. 3 For the year ended December 31 U.S. dollars in thousands (except per share data) Statement of Income Data: In accordance with IFRS Sales $ Cost of sales, net Gross profit (loss) ) ) Selling and marketing expenses General and administrative expenses Other expenses (income) - ) Operating income (loss) Loss from early repayment of subordinated note receivable - - - Financial income 30 Financial expenses ) Loss before taxes on income ) ) ) Tax benefit 35 Net income (loss) $ $ ) $ ) $ ) Basic and diluted net earnings (losses) per share ) ) ) Weighted average number of shares used for computing basic earnings (losses) per share Weighted average number of shares used for computing diluted earnings (losses) per share 4 For the year ended December 31 U.S. dollars in thousands (except per share data) Statement of Income Data: In accordance with U.S. GAAP Sales $ Cost of sales Gross profit Selling and marketing expenses General and administrative expenses Operating income Financial expenses, net Income before taxes on income Tax expenses Income from continuing operations Income (loss) from discontinued operations Net income $ Basic and diluted net earnings per share from continuing operations: Basic net earnings per share Diluted net earnings per share Basic and diluted net earnings (losses) per share from discontinued operations: Basic net earnings (losses) per share Diluted net earnings (losses) per share Basic and diluted net earnings per share: Basic net earnings per share Diluted net earnings per share Weighted average number of shares used for computing basic earnings per share Weighted average number of shares used for computing diluted earnings per share Balance Sheet Data As of December 31, In accordance with IFRS 2008* (US Dollars in thousands) Cash and cash equivalents $ Working capital(deficit) ) Total assets Total debt(1) Total equity Share Capital Additional paid in capital 5 Balance Sheet Data As ofDecember 31, In accordance with US GAAP 2006* (US Dollars in thousands) Cash and cash equivalents $ Working capital Total assets Total debt(1) Shareholders' equity Share Capital Additional paid-in capital (1) Total debt consists of total short-term bank credit and long-term loans from banks. * In 2006, dividends declared per share amounted to $4.851 (after giving effect to the ten-for-one reverse split). In 2008, dividends declared per share amounted to $3.77 (after giving effect to the ten-for-one reverse split). No dividends were declared in the years, 2007, 2009 and 2010. 3B. Capitalization and Indebtedness Not Applicable. 3C. Reasons for the Offer and Use of Proceeds Not Applicable. 3D. Risk Factors Risk Factors Relating to Our Business We face liquidity challenges.If our bank lenders cancel our credit lines, it will jeopardize the continuation of our activities.In addition, we may need to raise additional capital in the future, and if it is not available to us, we may need to eliminate some aspects of our operations. We face liquidity challenges. Current economic conditions have, among other things, led to a limitation in the amount of credit available to us. We have implemented efficiency measures in an effort to balance our expenses with our available sources of capital. In March 2010 we raised $4 million through a combination of a rights offering and a private placement, and in December 2010 we raised $5,813,000 through a private placement to various investors. In addition, we executed an agreement with our bank lenders, as well as an amendment to the agreement, which restructure our debts and provides additional credit, as detailed in "Item 10. Additional Information – 10C. Material Contracts - Agreement withOur Bank Lenders" and in "Item 10. Additional Information – 10C. Material Contracts - Amendment to the Agreement with Our Bank Lenders". Despite these steps, we may still need to raise additional funds in the future in order to satisfy our working capital and capital expenditure requirements. Current economic conditions, including weakness and uncertainty in the capital and credit markets, are likely to limit our ability to access sources of funds. 6 Although we raised capital from various sources during 2010, we may not be able to obtain additional funds, if needed, on a timely basis, on acceptable terms or at all. Weakness and uncertainty in the capital and credit markets may limit our access to additional funds required to operate our business. This could force us to delay raising capital or bear an unattractive cost of capital, resulting in decreased profitability and significantly reducing our financial flexibility. In addition, if we cannot raise needed funds on acceptable terms, we may be required to delay, scale back or eliminate some aspects of our operations and we may not be able to: develop new products; maintain or enhance our existing products; remain current with evolving industry standards; maintain or expand our sales and marketing programs; take advantage of future opportunities; or respond to competitive pressures or unanticipated requirements. We depend on a small number of principal customers who have in the past bought our products in large volumes. We cannot assure that these customers or any other customer will continue to buy our products in the same volumes or on the same terms. Our sales to Victoria's Secret accounted for approximately 32.7% of our total sales in 2008, 32.7% of our total sales in 2009 and 38.7% of our total sales in 2010. Our sales to our largest three customers (other than Victoria's Secret) during 2010 (Calvin Klein, Wal-Mart, and lululemon athletica) accounted in the aggregate for approximately 22.5% of our total sales during that period. We do not have long-term purchase contracts with our customers, and our sales arrangements with our customers do not have minimum purchase requirements. We cannot assure that our customers will continue to buy our products at all or in the same volumes or on the same terms as they have in the past.For instance, during 2008, Nike accounted for approximately 23.2% of our total sales, and we had no sales to Nike re 2010.In addition, during 2010, we experienced a decrease in our sales of approximately $29 million, versus 2009. Failures of our customers, and particularly our major customers, to continue to buy our products in the same volumes and on the same terms as in the past may significantly reduce our sales and our earnings. In addition, we cannot assure that we will be able to attract new customers. A material decrease in the quantity of sales made to our principal customers, a material adverse change in the terms of such sales or a material adverse change in the financial condition of our principal customers could significantly reduce our sales and our earnings. Our principal customers are in the clothing retail industry, which is subject to substantial cyclical variations. Current economic conditions in our target markets are expected to adversely affect our sales. Our revenues will decline significantly if our principal customers do not continue to buy our products in large volumes or if any of our principal customers fails to satisfy its payment obligations to us due to an economic downturn or for any other reason. Our customers are in the clothing retail industry, which is subject to substantial cyclical variations and is affected strongly by any downturn or slowdown in the general economy. The global economic recession, and the recession in the U.S. economy in particular, could have the effect of causing a significant reduction in consumption in our target markets, which could have a significant effect on our customers' sales and profitability. Consequently, our customers may have larger inventories of our products than expected, and they may reduce the size of their orders, change the payment terms, limit their purchases to a lower price range and try to change their purchase terms. These events could result in decreased purchase orders from us, which would significantly reduce our sales and profitability and result in losses 7 A worsening of the economic recession, together with the credit shortage in our target markets, may lead to the postponement of payments by our customers and thus restrict our cash flow. Economic difficulties in our target markets can also jeopardize the businesses of our customers, and may limit our ability to collect payment from such customers after we have already delivered their orders.In addition, the current economic instability and uncertainty could affect the willingness of our customers to make capital spending and investment in our products, or their ability to obtain financing to purchase our products, any of which may have an adverse effect on our revenues. Our results of operations, financial condition, and cash flows could be materially adversely affected by a prolonged economic downturn. A significant part of our sales is made to a limited number of customers. Our largest customer accounted for 32.7% of our sales in 2008, 32.7% of our sales in 2009 and 38.7% of our sales in 2010, and our then six largest customers accounted for approximately 76.5% of our sales in 2008, 59.0% of our sales in 2009 and 68.6% of our sales in 2010. We generally do not require and do not receive collateral or guarantees from those customers for the orders we supply them. We maintain an allowance for doubtful debts based upon factors surrounding the credit risk of specific customers, historical trends and other information which our management believes adequately covers all anticipated losses in respect of trade receivables. There can be no assurance that this allowance will be adequate. In the event that any of our major customers fails to satisfy its payment obligations to us for any reason, this could significantly reduce our sales and our earnings and have a material adverse effect on our operating results. The economic situation has increased the level of risk that our partners – customers, subcontractors, (including an important contractor in the area of dyeing) and suppliers – will become insolvent. If our suppliers and subcontractors encounter financial difficulties, we may be forced to find alternative suppliers and subcontractors with little advance warning. As a result, we may be unable to supply our products to our customers in a timely manner or be unable to deliver such products to our customers altogether. We require a significant amount of cash to satisfy our debt obligations. If we fail to generate sufficient cash flow from operations, we may need to renegotiate or refinance our debt, obtain additional financing, postpone capital expenditures or sell assets. If we are not successful in accomplishing any of the forgoing, the lenders may declare all amounts owed to them due and payable. We depend mainly on our cash generated by operating activities to make payments on our debt. In 2008, we had a negative cash flow of approximately $7.7 million, in 2009, we had a negative cash flow of approximately $1.5 million and in 2010 we had a negative cash flow of approximately $2.4 million. In 2008 and in 2009, we were unable to meet our financial covenant obligations on our loan from our bank lenders, and all the banks with which we had loan agreements agreed to waive these financial covenant defaults for 2008 and 2009.For 2010 and onward, we and our bank lenders agreed to new financial covenants as described in "Item 10. Additional Information – C. Material Contracts – Amendment to the Agreement with Our Bank Lenders".We could not guarantee that we will be able to meet these financial requirements for 2011. We cannot assure that we will generate sufficient cash flow from operations to make the scheduled payments on our debt in the future. We currently have a balance of $20.0 million in long term loans which is due to be repaid in increments from 2013 until 2020.The repayment obligations on our long-term debt are $1.25 million per year from 2013 until 2019 and $11.25 million in 2020. In addition, we have a balance of $5.0 million under the amendment to the agreement with our bank lenders described in "Item 10- Additional Information – C. Material Contracts – Amendment to the Agreement with Our Bank Lenders", of which $3.8 million is due to be repaid from 2012 until 2014 and $1.2 million is due in 2011.The repayment obligations on our long-term debt of approximately $3.8 million are $1.3 million per year from 2012 until 2014. In addition, as of March 31, 2011, we had repayment obligations under our short-term bank credit and revolving credit facilities in the amount of approximately $5.7 million. Our ability to meet our debt obligations will depend on whether we can successfully implement our strategy, as well as on economic, financial, competitive and technical factors. Some of the factors are beyond our control, such as economic conditions in the markets where we operate or intend to operate, changes in our customers' demand for our products, and pressure from existing and new competitors. 8 If we cannot generate sufficient cash flow from operations to make scheduled payments on our debt obligations, we may need to renegotiate the terms of our debt, refinance our debt, obtain additional financing, delay planned capital and other expenditures or sell assets. Our ability to renegotiate the terms of our debt, refinance our debt or obtain additional financing will depend on, among other things: · our financial condition at the time; · restrictions in agreements governing our debt; and · other factors, including market conditions. If our lenders decline to renegotiate the terms of our debt in these circumstances, the lenders could declare all amounts borrowed and all amounts due to them under the agreements due and payable. If we are unable to repay the debt in these circumstances, the lenders could foreclose on our assets that are subject to liens and sell our assets to satisfy the debt. Our markets are competitive and some of our competitors have some advantages over us; we may not be able to compete successfully. We compete directly with a number of manufacturers of intimate apparel, active-wear and swimwear, some have a lower cost-base than Tefron, longer operating histories, larger customer bases, greater geographical proximity to customers and greater financial and marketing resources than we do. Increased competition, direct or indirect, could reduce our revenues and profitability through pricing pressure, loss of market share and other factors. We cannot assure that we will be able to compete successfully against existing or new competitors, as the market for our products evolves and the level of competition increases. Moreover, our competitors, especially those from the Far East, have established relationships with our customers, which has caused an erosion of prices of some of the products of our Cut & Sew Division, which has a negative effect on our sales of Cut & Sew products.For example, in 2008, our largest intimate apparel customer transferred its sourcing of an old Cut & Sew cotton program to India. Current or future relationships between our existing and prospective competitors, especially from the Far East, and existing or potential customers could materially affect our ability to compete. Our customers operate in an intensely competitive retail environment. In the event that any of our customers' sales decline for any reason, whether or not related to us or to our products, our sales to such customers could be materially reduced. In addition, our competitors may be able to purchase Seamless knitting machines and other equipment similar to, but less expensive than, the Santoni knitting machines we use to knit garments in our Hi-Tex manufacturing process. By reducing their production costs, our competitors may lower their selling prices. If we are forced to reduce our prices and we cannot reduce our production costs, it will cause a reduction in our profitability. Furthermore, if there is a weak retail market or a downturn in the general economy, competitors may be pressured to sell their inventory at substantially depressed prices. A surplus of intimate apparel at significantly reduced prices in the marketplace would significantly reduce our sales. Our business may be impacted by inflation and U.S. dollar, NIS and Euro exchange rate fluctuations as well as the exchange rates of the other currencies in countries in which we operate. Exchange rate fluctuations between the U.S. dollar and the NIS and between the Euro and the U.S. dollar, and inflation in Israel, may negatively affect our earnings. A substantial majority (approximately 87.4% in 2010) of our revenues is denominated in U.S. dollars and a portion of our revenues (approximately 7.5% in 2010) is denominated in Euros. However, a significant portion of the expenses associated with our Israeli operations, including personnel and facilities-related expenses and expenses related to the purchase of raw materials, are incurred in NIS. A significant portion of our expenses are also incurred in countries in the Far East, mainly China and India; these expenses are denominated in U.S. dollars but may be adjusted in accordance with the exchange rate of the local currency to the U.S. dollar. Consequently, we are exposed to the risk of appreciation of the NIS vis-à-vis the U.S. dollar. The appreciation of the NIS vis-à-vis the U.S. dollar would cause, and in 2008 and 2010 did cause, an increase in our expenses as recorded in our U.S. dollar denominated financial reports even though the expenses denominated in local currencies will remain unchanged. 9 Due to the appreciation of the NIS vis-a-vis the dollar in 2010, we incurred gross expenses of approximately $1.6 million. We are also exposed to the risk of the devaluation of the Euro vis-à-vis the U.S. dollar, which would cause, and in 2010 did cause, a decline in our sales in Europe in dollar terms. Due to the devaluation of the Euro vis-a-vis the dollar in 2010 compared to 2009, our sales declined in dollar terms by approximately $297,000. In addition, inflation in Israel and all other off-shore locations in which we operate will have the effect of increasing the dollar cost of our operations, unless it is offset on a timely basis by a devaluation of the NIS relative to the U.S. dollar. We cannot predict any future trends in the rate of inflation in Israel or the rate of devaluation of the NIS against the U.S. dollar. In addition, fluctuations in currency exchange rates in countries other than Israel where we operate and do business may also negatively affect our earnings. Cost increases in the purchase of finished products or production services could affect our profitability. We purchase and manufacture some of the products that we sell via subcontractors located in the Far East and in Jordan. The cost of these products may increase due to an increase in wages costs, production-related costs, the strengthening of the local currencies against the U.S. dollar and customer demands or for other reasons not within our control. Our profitability would be adversely affected as a result of an increase in the price of products that we purchase from our subcontractors. Our debt obligations may hinder our growth and put us at a competitive disadvantage. As of December 31, 2010, we had approximately $20.0 million of long term loans outstandingand approximately $6.2 million in short-term bank credit. Our debt obligations could have important consequences. For example, they could: require us to use a portion of our operating cash flow to repay the principal starting 2012, and interest on our loans, which would reduce funds available to operate, grow and expand our business, invest in machinery and equipment and for other purposes; place us at a competitive disadvantage compared to our competitors that have less debt; make us more vulnerable to economic and industry downturns and reduce our flexibility in responding to changing business and economic conditions; limit our ability to pursue business opportunities; and limit our ability in the future to borrow money for operations or capital. Because our loans bear interest at floating rates, an increase in interest rates could reduce our profitability. For example, a one percent change on our floating interest rate long-term loans outstanding at December 31, 2010, would have an annual impact of approximately $47,500 on our interest cost. 10 Our failure to comply with the covenants and restrictions contained in our loan agreements could lead to our lenders declaring immediately due and payable all amounts due to them under the agreements. In such event, we would have a real difficulty in obtaining financing from other sources, which would jeopardize the continuation of our activities.In addition, due to restrictions in our loan agreements, we may not be able to operate our business as we desire. We owe as of December 2010, $26.2 million to our bank lenders, and we are currently unable to obtain financing from alternative sources. Our loan agreements contain various covenants which require that we maintain certain financial ratios related to shareholders' equity and operating results. Our failure to comply with the covenants and restrictions contained in our loan agreements could lead to a default under the terms of these agreements. For instance, during the fourth quarter of 2008 and 2009, we failed to comply with a minimum EBITDA requirement contained in our bank loan agreements, and in early 2010 we expected that we would be unable to meet our EBITDA financial covenant in the fourth quarter of 2010. All the banks with which we had loan agreements agreed to waive such financial covenant defaults for 2008, 2009 and for our expected financial covenant default for 2010.On December 24, 2010, we reached a new agreement with our bank lenders which include the following financials covenants: (i) no EBITDA covenant for the year 2010,(ii) that our shareholders equity will not drop below $28 million for the year 2010 and $29.5 million for 2011, (iii) that we will not pay dividends or any management fees and/or any other payment to our shareholders until the loans provided by our bank lenders have been repaid in full, and (iv) that our cash, inventory and receivables will not, at any time, drop below $33 million, nor will our receivables drop below $9 million in 2010, 12.5 million in 2011 and $14 million in 2012 and thereafter.We cannot assure that we will not default on that or other financial covenants contained in our bank loan agreements again in the future, or in the event of any such defaults, that our bank lenders will agree to waive such defaults again in the future. If a default occurs and we do not receive a waiver and we are unable to renegotiate the terms of our debt, the lenders could declare all amounts borrowed and all amounts due to them under the agreements due and payable, in which event we would have a real difficulty in obtaining financing from other sources, which would jeopardize the continuation of our activities, and we would have difficulty continuing to operate as a going concern. In addition, our loan agreements contain a number of conditions and limitations on the way in which we can operate our business, including limitations on our ability to raise debt, sell or acquire assets and pay dividends. These conditions and limitations, as well as the covenants requiring that we maintain financial ratios referred to above, may force us to pursue less than optimal business strategies or forgo business arrangements which could have been financially advantageous to us and our shareholders. Please See "Item 10. Additional Information – 10C. Material Contracts - Agreement with Our Bank Lenders. On December 24, 2010, we signed an amendment to the Agreement with our bank lenders (hereinafter: "the Amendment") which includes the provision of additional credit of $5 million in favor of the Company. Please See "Item 10. Additional Information – 10C. Material Contracts - Amendment to the Agreement with Our Bank Lenders". If the market share of our customers declines, our sales and earnings may decline. Our sales can be adversely affected in the event that our customers do not successfully compete in the markets in which they operate. In the event that the sales of one of our major customers decline for any reason, irrespective of whether it is related to us or to our products, our sales to such customer may also decline, which could reduce our overall sales and our earnings. 11 We face several risks, including political, economic and social risks, associated with international business. Approximately 79% of our sales in 2008, 84.8% of our sales in 2009 and 84.6% of our sales in 2010 were made to customers in North America, and approximately 16% of our sales in 2008, 9.7% of our sales in 2009 and 12.1% of our sales in 2010 were made to customers in Europe. We also had sales in Israel constituting approximately 2.2% of our sales in 2008, 4.6% of our sales in 2009 and 2.8% of our sales in 2010. In addition, a substantial majority of our raw materials are purchased outside of Israel. Furthermore, a substantial majority of our sewing operation is performed in Jordan, and a substantial majority of our Cut & Sew operations for swimwear and intimate apparel is performed in China, India and Cambodia. For these purposes, products of ours are situated in these countries, and equipment and machinery of ours are situated in Jordan. Our international sales and purchases are affected by costs associated with shipping goods and risks inherent in doing business in international markets, including: · changes in regulatory requirements or tax laws; · export restrictions, tariffs and other trade barriers; · quotas imposed by international agreements between the United States and certain foreign countries; · currency fluctuations; · longer payment cycles; · difficulties in collecting accounts receivable; · political instability, hostility and seasonal reductions in business activities; and · strikes and general economic problems. Any of these risks could have a material adverse effect on our ability to deliver or receive goods on a competitive and timely basis and on our results of operations. We cannot assure that we will not encounter significant difficulties in connection with the sale or procurement of goods in international markets in the future or that one or more of these factors will not significantly reduce our sales and profitability. In addition, we may enter into joint ventures with third parties or establish operations outside of Israel that will subject us to additional operating risks. These risks may include diversion of management time and resources and the loss of management control over such operations and may subject us to the laws of such jurisdiction. In addition to our production facilities in Israel, we currently have production facilities in Jordan, we have relationships with manufacturers, suppliers and subcontractors in India, China and Cambodia, and we are shifting additional production activities, mainly cutting and sewing, finishing and accompanied operations and logistics operations, out of Israel to benefit from lower labor costs. In addition to the risks referred to above, terrorist attacks against foreigners, in general, and Jews, in particular, in the countries where we have production facilities or relationships with manufacturers can disrupt the normal course of business of our business partners or can harm our business partners and/or our relationships with them and as a result impair our manufacturing capacity. Our ability to benefit from the lower labor costs will depend on the political, social and economic stability of these countries and in the Middle East and Asia in general. We cannot assure that the political, economic or social situation in these countries or in the Middle East and Asia in general will not have a material adverse effect on our operations, especially in light of the potential for hostilities in the Middle East. The success of the production facilities also will depend on the quality of the workmanship of laborers and our ability to maintain good relations with such laborers in these countries. We cannot guarantee that our operations in China, Cambodia, India, Jordan or any newer locations outside of Israel will be cost-efficient or successful. 12 We depend on subcontractors in connection with our manufacturing process, in particular the sewing and dyeing process; we may experience delays or additional costs satisfying our production requirements and we may be prevented from meeting our customers' orders due to our reliance on these subcontractors. We depend on subcontractors who render services to us that are an integral part of our manufacturing process, and in particular sewing services. We are increasingly dependent on subcontractors' services for all of our Cut & Sew products. If such subcontractors do not or cannot render the required services, we may experience delays or additional costs to satisfy our production requirements. We depend on a subcontractor who performs a major part of the dyeing of our Hi-Tex manufacturing process, which is an essential part of our manufacturing process.If that subcontractor breaches its commitments to us or is otherwise not able to supply the required services, we would have substantial difficulty meeting our customer orders until we find an alternative source. We are subject to fluctuating costs of raw materials. We use cotton yarn, spandex, various polymeric yarn and elastic as primary materials for manufacturing our products. Our financial performance depends, to a substantial extent, on the cost and availability of these raw materials, and especially the fluctuating costs of cotton and petroleum. The capacity, supply and demand for such raw materials are subject to cyclical and other market factors and may fluctuate significantly. As a result, our cost in securing raw materials is subject to substantial increases and decreases over which we have no control except by seeking to time our purchases of cotton and polymeric yarns, which are our principal raw materials, to take advantage of favorable market conditions. For example, in 2010, the cost of synthetic fibers increased due to rising energy costs, and there may be a similar increase in the future. In addition, in2009 and in 2010, cotton price levels were very high due to high demand and shortage of commodity. We cannot assure that we will be able to pass on to customers the increased costs associated with the procurement of raw materials. Moreover, there has in the past been, and there may in the future be, a time lag between the incurrence of such increased costs and the transfer of such increases to customers. To the extent that increases in the cost of raw materials cannot be passed on to customers or there is a delay in passing on the increased costs to customers, we are likely to experience an increase in the cost of raw materials which may materially reduce our margin of profitability. We depend on our suppliers for machinery and maintenance of machinery. We may experience delays or additional costs satisfying our production requirements due to our reliance on these suppliers. We purchase machinery and equipment used in our Hi-Tex manufacturing process from a sole supplier. If our supplier is not able to provide us with maintenance, additional machinery or equipment as needed, we might not be able to maintain or increase our production to meet any demand for our products. The clothing retail industry is subject to changes in fashion preferences. If we or our customers misjudge a fashion trend or the price which consumers are willing to pay for our products, our revenues could be adversely affected. The clothing retail industry is subject to changes in fashion preferences. We design and manufacture products based on our and our customers' judgment as to what products will appeal to consumers and what price consumers would be willing to pay for our products. We may not be successful in accurately anticipating consumer preferences and the prices that consumers would be willing to pay for our products. If we are not successful, our customers may reduce the volume of their purchases from us and/or the prices at which we sell our products will decline, in either case resulting in reduced revenues. Unexpected expenses related to the delivery of products may reduce our profitability. As part of our business, we supply our products through various delivery companies.Delivery of our products involved the incurrence of unexpected expenses, such as product theft, delays and loss of products. Our profitability may be adversely affected by these additional expenses to the extent that our various insurance policies cover only the direct expenses. 13 We may not be able to protect our intellectual property. Our success is substantially dependent upon the adaptations and configurations we make to the machinery and equipment that we purchase and upon the manufacturing technologies, methods and techniques that we have developed for our exclusive use. Only a part of the adaptations, configurations, technologies or techniques used in our manufacturing process is patented. Moreover, we purchase our machinery and equipment from third parties and we cannot assure that a competitor will not adapt, configure or otherwise utilize machinery or equipment in substantially the same manner as we do. In addition, our subcontractors have access to proprietary information, including regarding our manufacturing processes, and from time to time we also lend machinery and equipment to subcontractors, and there is a chance that subcontractors may breach their confidentiality undertakings toward us. Any replication of our manufacturing process by an existing or future competitor would significantly reduce our sales and profitability. An increase in the minimum wage in Israel, Jordan or other countries in which we conduct business may adversely affect our operating results. Many of our employees and the employees of our manufacturers and subcontractors earn the minimum wage payable under law. Under Israeli law, the minimum wage, which is increased from time to time as a result of various economic parameters and updating of employee-union agreements, equals approximately 48.0% of the average wage for an employee in Israel, unless otherwise determined by government regulations. Pursuant to existing legislation, the minimum monthly wage was increased on July 1, 2008 in Israel, to NIS 3,850, and on May 23, 2010, a governmental committee of ministers in Israel approved a proposal to amend the Israeli Minimum Wage Law, 1987, to gradually increase the minimum wage in Israel in two steps: on July 1, 2011 the minimum wage will increase by 6.5% to NIS 4,100 and on October 1, 2012 by 4.9% to NIS 4,300.In October 2008, the Jordanian Labor Ministry raised the minimum wage from JD110 to JD150 a month for 200,000 laborers, a decision that excluded QIZ firms, who in turn pledged to raise their Jordanian workers' salaries voluntarily. We have operations that are located both in the QIZ areas and outside such areas. An increase in the minimum wage would increase our labor costs or the labor costs of our manufacturers and subcontractors, and unless we can obtain alternative labor in lower cost markets, this increase could adversely affect our operating results. We face potential conflicts of interest caused by investor influence. Our principal shareholders have a great deal of influence over the constitution of our Board of Directors and over matters submitted to a vote of the shareholders. As of May 31, 2011, Litef Holdings Inc. (hereinafter "Litef Holdings") and Intimes Nouvelle Seamless Inc. (hereinafter "Nouvelle") had voting power over approximately 33.3% of our outstanding ordinary shares (excluding 99,740 ordinary shares held by our wholly-owned subsidiary). Both Litef Holdings and Nouvelle are controlled by members of the Lieberman family, and therefore the corporate actions of Tefron may be significantly influenced by members of the Lieberman family. Litef Holdings and Nouvelle have entered into a shareholder agreement with Mivtach Shamir Holdings Ltd. (hereinafter "Mivtach Shamir"), and as of May 31, 2011, the percentage ownership in the Ordinary Shares of the Company held by parties to the shareholders agreement as a group was 45%. The corporate actions of Tefron may therefore be significantly influenced by the members of the aforementioned shareholder's agreement. In addition, as of May 31, 2011, and based on available public information, Meir Shamir, one of our former directors, owned approximately 33.67% in Mivtach-Shamir, which as of such date held 11.7% of our outstanding shares and also held approximately 42.29% in Norfet, Limited Partnership (hereinafter "Norfet").As of May 31, 2011, Norfet and related parties had voting power over approximately 9.4% of the outstanding ordinary shares of Tefron (excluding 99,740 ordinary shares held by our wholly-owned subsidiary). As a result, the corporate actions of Tefron may be significantly influenced by Mr. Shamir. Please see "Item 7. Major Shareholders and Related Party Transactions -7A. Major Shareholders" 14 Israeli law imposes procedures, including, for certain material transactions, a requirement of shareholder approval, as a precondition to entering into interested party transactions. These procedures may apply to transactions between Litef Holdings and Nouvelle and us and between Norfet and us. However, we cannot assure that we will be able to avoid the possible detrimental effects of any such conflicts of interest by complying with the procedures mandated by Israeli law. We may fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 and in accordance with the Israeli Securities Regulations (Periodic and Immediate Statements), 1970 (the "Securities Regulations"). If we fail to maintain effective internal control over financial reporting, we may not be able to report our financial results accurately, and this could subject us to costly litigation, divert our management's time and attention, require us incur significant costs and expenses and lead to a loss of shareholder confidence in our financial reporting. Any of these could significantly impact our business. The Sarbanes-Oxley Act of 2002 and the Securities Regulations impose certain duties on us and our executives and directors. Our efforts to comply with the requirements of Section 404 and the Securities Regulations have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of resources. We have documented and tested our internal control systems and procedures in order for us to comply with the requirements of Section 404 and the Securities Regulations. While our assessment of our internal control over financial reporting resulted in our conclusion that as of December 31, 2010, our internal control over financial reporting was effective, we cannot predict the outcome of our testing in future periods. In 2009, we determined that a deficiency in our internal control over financial reporting in the first quarter of 2009 did not enable us to identify a failure to record purchasing expenses in connection with one sale made by our subsidiary, Macro Clothing Ltd. This required us to restate our financial statements for the first quarter of 2009. If we fail to maintain the adequacy of our internal controls, we may not be able to conclude on an ongoing basis that we have effective internal controls over financial reporting. The restatement of our financial results may lead to costly litigation claims against us or an investigation or sanctions by regulatory authorities.The defense of any litigation or investigation which may arise in connection with any restatement may divert management's time and attention, and we may be required to pay damages if any claims are not resolved in our favor.Any litigation or investigation, even if resolved in our favor, may cause us to incur significant legal and other expenses.Any restatement could also reduce investor confidence in our financial results.As a result, our business and market price could be impacted. 15 Risk Factors Relating to Our Ordinary Shares Our annual and quarterly operating results may vary which may cause the market price of our Ordinary Shares to decline. We may experience significant fluctuations in our annual and quarterly operating results which may be caused by, among other factors: · the timing, size and composition of orders from customers; · varying levels of market acceptance of our products; · the timing of new product introductions by us, our customers or their competitors; · fluctuations in the exchange rate between the NIS, the U.S. dollar and the Euro; · economic conditions in the geographical areas in which we operate or sell products; and · operating efficiencies. When we establish a relationship with a new customer, initial sales to such customer may be in larger quantities of goods (to build its initial inventory) and we may be required to replenish such inventory from time to time afterwards. As a result, after a customer builds its initial inventory, our sales to such customer may decrease. We cannot assure that our sales to any of our customers will continue at the current rate. Our operations are affected by our principal customers' businesses, which businesses are subject to substantial cyclical variations. If demand for our products is significantly reduced, our profits will be reduced, and we may experience slower production, lower plant and equipment utilization and lower fixed operating cost absorption. Additionally, if, in any year, there is a significant number of Christian, Druse, Jewish or Muslim holidays in a particular quarter, we will have fewer days of operation, which will result in lower levels of production and sales during such quarter. In certain years, a significant number of such holidays have occurred during the second quarter, but the dates of many of those holidays are based on the lunar calendar and vary from year to year. Delisting of the Company's shares from the Tel Aviv Stock Exchange. In order to preserve the registration of our shares for trading on the TASE, we must comply with certain conditions. We cannot ensure that we can comply with those conditions in the future. If we fail to comply with those conditions, our shares could be delisted from trading on the Tel Aviv Stock Exchange, their liquidity could be impaired, their price in the U.S. and in Israel may be reduced, the extent of information published by us to our shareholders could be reduced, the possibility of obtaining a market price for the shares will be reduced and our ability to raise capital could be reduced. Difficult conditions in the global capital and credit markets and the economy generally may materially adversely affect our share price. Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our share price. Continued weakness or uncertainty in the global capital and credit markets and difficult conditions in the economy generally may continue to adversely affect our share price. As of May 31, 2011, thelast reported sale price of our ordinary shares on the OTCBBwas $2.67per ordinary share, and as of June 15, 2009, thelast reported sale price of our ordinary shares on the OTCBBwas $3.9 per ordinary share. 16 Risk Factors Relating to Our Operations in Israel Our results of operations would be materially and adversely affected in the event we are unable to operate our principal production facilities in Misgav, Israel. All of our knitting process with respect to our Seamless Division, which includes the major portion of our manufacture of our active-wear products, is performed in a complex of production facilities located in Misgav, which is in northern Israel. These facilities also contain a significant portion of our machinery and equipment, including Santoni machines and adaptations and configurations that we have made to the machinery and equipment, as well as infrastructure that we have tailored to our needs. We have no effective back-up for these operations and, in the event that we are unable to use the production facilities located in Misgav, Israel as a result of damage or for any other reason, our ability to manufacture a major portion of our products and our relationships with customers could be significantly impaired, which would materially and adversely affect our results of operation. For instance, during the third quarter of 2006, our revenues and results of operations were affected by the loss of production due to hostilities in the northern part of Israel, and there is the risk that further hostilities would also impact our production in the future, leading to a reduction in revenues. We are affected by conditions to, and possible reduction of, government programs and tax benefits. We benefit from certain Israeli government programs and tax benefits, particularly as a result of the "Approved Enterprise" status of substantially all of our existing production facilities in Israel. As a result of our "Approved Enterprise" status, we have been able to receive significant investment grants with respect to our capital expenditures. In addition, as we have exhausted the offsetting of our carried forward net operating loss, we are subject to a tax rate of 25% on earnings derived from these investments for which the benefit period has not expired. To maintain eligibility for these programs and tax benefits, we must continue to meet certain conditions, including making certain specified investments in fixed assets and conducting our operations in specified "Approved Enterprise" zones in Israel. If we fail to meet such conditions in the future, we could be required to refund tax benefits and grants already received, in whole or in part, with interest linked to the Consumer Price Index, or CPI, in Israel from the date of receipt. We have granted a security interest over all of our assets to secure our obligations to fulfill these conditions. The Government of Israel has reduced the available amount of investment grants from up to 38% of eligible capital expenditures in 1996 to up to 24% of eligible capital expenditures (for projects not exceeding investments of NIS 140 million that are submitted in any year) and up to 20% of eligible capital expenditures (for projects exceeding investments of NIS 140 million that are submitted in any year) since 1997. Under a new amendment to the Investment Law effective as of January 1, 2011 the grant track shall apply only to approved programs located in Development Region "A" and shall provide not only cash grants (as prior to the amendment) but also the granting of loans. The rates for grants and loans shall not be fixed but shall not surpass 20% of the amount of the approved investment (this rate may be increased by an additional 4% to 24% of the approved investment). There can be no assurance that the Israeli government will not further reduce the availability of investment grants, and there can be no assurance that there will be any government budget for such grants. The termination or reduction of certain programs and tax benefits, particularly benefits available to us as a result of the "Approved Enterprise" status of some of our existing facilities in Israel, would increase the costs of acquiring machinery and equipment for our production facilities and increase our effective tax rate which, in the aggregate, could significantly reduce our profitability. In addition, income attributed to certain programs may be tax exempt for a period of two years and is subject to a reduced corporate tax rate of 10% - 25% for an additional period of five to eight years, based on the percentage of foreign investment in the Company and the geographical location of the enterprise. We cannot assure that we will obtain approval for additional Approved Enterprises or enjoy the tax benefits of Privileged Enterprises, or that the provisions of the Investment Law, as amended, will not change or that the 25% foreign investment percentage will be reached for any subsequent year. 17 We also benefit from exemptions from customs duties and import quotas due to our locations in Israel and Jordan (Qualified Industrial Zone), and the free trade agreements Israel maintains with the United States, Canada, the European Union, or EU, and the European Free Trade Association, or EFTA. If there is a change in such benefits or if any such agreements were terminated, our profitability may be reduced. Recently, there has been a worldwide trend to reduce quotas and customs in order to promote free trade. If other countries enter into similar free trade agreements and obtain similar benefits, the price of apparel products, including our products, may decline and our profitability may be reduced.See “-The cancellation of import quotas on textile goods is causing a decrease in the sale price of some of our products.” A deterioration in Israel's relationships with neighboring countries in which Tefron has production facilities could interrupt Tefron's production and harm its financial results. A significant portion of our manufacturing process is performed in Jordan. Our operations in Jordan depend largely on its relationship with the State of Israel. In the past, there have been hostilities between Israel and Jordan. In addition, there are currently hostilities between Israel and the Palestinians. A deterioration in Israel's relations with Jordan could interrupt our manufacturing operations and would adversely affect our business. The deterioration of relations between Israel and its neighbors can adversely affect our business. Security conditions prevailing in Israel and in the region can influence our business. A deterioration in relations between Israel and its neighbors, where some of our manufacturing facilities are located, can disrupt production processes and the purchase of our products by our customers and negatively affect our financial results. Most of our sewing activities are concentrated in Jordan, and during 2010, approximately 59.2% of our sales derived from the sale of products manufactured in Jordan. Our activities in Jordan are predicated to a large extent on relations between Jordan and the State of Israel. In the past, hostility existed between Israel and Jordan. Likewise beginning with December 2008, the hostilities between Israel and the Palestinians increased, and future hostilities can damage our activity in Jordan. A deterioration in Israel's relations with Jordan can adversely affect our production and our ability to meet delivery on customer orders. We are subject to various risks relating to operations in Israel. We are incorporated under the laws of the State of Israel, and our main offices and manufacturing facilities are located in Misgav, in the northern part of the State of Israel. We are directly influenced by the political, economic and security conditions in Israel. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic concerns for Israel. Any major hostilities involving Israel, the interruption or curtailment of trade between Israel and its trading partners or a significant downturn in the economic or financial condition of Israel could have a material adverse effect on our operations. In July 2006, a conflict with Hezbollah escalated significantly on Israel's northern border, during which our normal activity routine was disrupted, affecting our sales and increasing our costs. In December 2008 and January 2009, there was an armed conflict between Israel and Hamas, which had established a government in Gaza, following the firing of missiles into southern Israel, as a result of which security warnings were issued regarding the presence of Israelis in Jordan. Hostilities between Israel and the Palestinians have continued. 18 Moreover, the majority of the Company's sewing activity is done in Jordan, with the Company's products are transferred from Israel to Jordan and back. Therefore, the security situation between Israel and Arab countries in general, and the Palestinians in particular, could affect the Company's ability to work freely in Jordan. In January 2011, demonstrations erupted in Egypt and in other Arab countries calling for regime change. The current uncertainty in connection with the future of regimes in the Arab world in general, and particularly in Jordan where the Company operates, increases the concerns about the future of Jordan's relationship with Israel, and consequently with companies associated with Israel, such as the Company. We cannot assure that ongoing or revived hostilities or other factors related to Israel will not have a material adverse effect on us or our business. Generally, all male adult citizens and permanent residents of Israel under the age of 45, unless exempt, are obligated to perform up to 36 days of annual military reserve duty. Additionally, all such residents are subject to being called to active duty at any time under emergency circumstances. Some of our officers and employees are currently obligated to perform annual reserve duty. No assessment can be made as to the full impact of such requirements on our workforce or business, and no prediction can be made as to the effect of any expansion or reduction of such military obligations on our business. You may not be able to enforce civil liabilities in the United States against our officers and our directors. Most of our officers and all of our directors reside outside the United States. Service of process upon them may be difficult to effect within the United States. Furthermore, because the majority of our assets are located outside the United States, any judgment obtained in the United States against us or any of our directors and officers may not be collectible within the United States. ITEM 4. INFORMATION ON THE COMPANY 4A. History and Development of the Company Tefron Ltd. was incorporated under the laws of the State of Israel on March 10, 1977.Our principal executive offices are located at Industrial Center Teradyon, P.O. Box 1365, Misgav 20179, Israel and our telephone number is 972-4-9900-881. We are subject to the provisions of the Israeli Companies Law, 1999. Our agent for service of process in the United States is AST American Stock Transfer & Trust Company, LLC, of 6201 15th Avenue Brooklyn, N.Y. 11219 Below is a summary of significant events in our development: First body size cotton panty with elastics adjustable to body size. Formation of Hi-Tex Founded by Tefron Ltd. ("Hi-Tex") and production of first Seamless products. Initial public offering of our Ordinary Shares on the NYSE. Initial significant shifting of sewing production to Jordan. Acquisition of Macro Clothing Ltd., an entity that develops, manufactures, markets and sells swimsuits and beachwear. Implementation of strategic steps to expand our product line, including active-wear products, to diversify our product line and client base. 19 Closing of equity investments with two groups of investors in the aggregate amount of $20 million. Listing of our Ordinary Shares for trading on the Tel-Aviv Stock Exchange ("TASE") (in addition to the listing on the NYSE). Closing of a public offering of Ordinary Shares and option certificates on the TASE for aggregate net proceeds of $13.8 million. We subsequently received approximately $5.7 million from the exercise of the option certificates, primarily in 2007. December 2008 Delisting of our Ordinary Shares from the NYSE due to failure to meet certain quantitative listing standards and quotation of our Ordinary Shares on the Over the Counter Bulletin Board. January 2010 March 2010 Implementation of a turnaround plan to return the Company to profitability. Execution of agreement with our bank lenders, among other things, re-organizing our credit arrangements with our bank lenders. Closing of a rights offering which raised approximately $2.9 million and subsequent private placement to Mivtach Shamir Holdings, Ltd. and Ta-Top Limited Partnership, which raised approximately $1.1 million. December 2010 Acquisition of the operations of Intimes Nouvelle Seamless Inc., a company operating in the women's intimate apparel field, manufactured with seamless technology, in exchange for the issuance to Nouvelle of 600,000 of the Company's ordinary shares . In addition, a concurrent investment of $5,813,000 in the Company by various investors. Execution of amendment to the agreement with our bank lenders for the provision of an additional $5 million credit. Investments by Nouvelle and other Shareholders On December 30, 2010, we acquired the operations of women's intimate apparel field of Intimes Nouvelle Seamless Inc., which manufactured products using seamless technology. The transaction has enabled us to penetrate customers with seamless technology in the retail market in North America, where the Company had not been operating for the previous two years. As a result of the transaction, we have additional customers such as Wal-Mart and T.J. Maxx in the intimate apparel products group and we expect our sales turnover to grow considerably in 2011 in comparison with 2010 turnover. The business was acquired in exchange for the issuance to Nouvelle of 600,000 ordinary shares, which immediately after the issuance constituted 9.2% of the Company's issued and paid up share capital and the voting rights (7.9% on a fully diluted basis).Concurrently with the acquisition, a total amount of $5,813 thousand was invested in the Company by:(i) Litef Holdings Inc. (ii) Mivtach Shamir Holdings Ltd; (iii) Zilkha Partners, L.P.; (iv) Fima Trust; and (v) Rimon Investments Master Fund L.P. Both of the aforementioned transactions were completed against a private placement of 3,368,094 of the Company's ordinary shares, representing 51.5% of the Company's issued share capital and voting rights (44.4% with full dilution). Ben and Martin Lieberman were also allocated 450,000 option warrants exercisable for 450,000 of the Company's ordinary shares, representing 6.4% of the Company's issued share capital and the voting rights. As a result of this investment, theLieberman family from Canada became the largest shareholders in the Company, thus altering the control structure of the Company. As of May 31, 2011, the Lieberman family, together with Mivtach Shamir Ltd., held 45% of the Company’s shares, via companies they control. 20 2010 Turnaround Plan During the first quarter of 2010, we began to implement a turnaround plan with a view to returning the Company to profitability. The plan included the recruitment of a new CEO, new Board members and key personnel, the setting up of professional teams in the key sectors as described in "Item 5. Operating and Financial Review and Prospects - General - 2010 Development" and in "Item 6. Directors, Senior Management and Employees - 6A. Directors and Senior Management", the setting of specific operational and commercial targets with a goal to improve the Company's performance and to restore customers' faith in the Company, regular follow-up of progress in all sectors of operations, and raising capital to finance the Company's operations. The turnaround plan implementation continued throughout 2010, and we estimate that the full effect of its implementation will be felt in 2011. The Company also estimates that total savings from the turnaround plan (after neutralizing the effect of the reduction in the volume of operations) exceeded of $10 million in 2010. For more information about the turnaround plan, see also "Item 5- Operating and Financial Review and Prospects - General - 2010 Development". Our 2010 turnaround plan followed the implementation of an overall efficiency plan during 2009 in view of our financial results and due to the liquidity challenges that we faced due to the worsening global economic environment, our ongoing operating difficulties and the reduction by our bank lenders of the credit available to us beginning in the fourth quarter of 2008. In the context of our efficiency plan in 2009, we decided to streamline all our production facilities, improve the utilization of knitting capacity and reduce knitting costs, make changes in the development processes, assimilate an advanced system of quality assurance, reduce wastage, and we progressively ceased working with several smaller sewing factories, all of which were operated by subcontractors, and began working with one large sewing factory, also operated by a subcontractor. No obligations have arisen from this transition to one sewing factory, as all of these sewing factories are operated by subcontractors. In addition, as part of the efficiency plan, we reduced our headcount by approximately 15%. This resulted in severance pay obligations, paid during 2009 to those employees that were dismissed, in the amount of approximately $275,000.As of the end of the second quarter of 2009, we have completed the implementation of the 2009 efficiency plan, which led to a significant reduction in our costs during 2009. In order to streamline our management, operations and our arrangements with customers and suppliers, during January 2009 we transferred all of our Cut & Sew sportswear and underwear activity to our subsidiary, Hi-Tex, while maintaining our swimwear activity in our subsidiary, Macro. There are no long term material obligations that have arisen from our turnaround or efficiency plans. Rights Offering and Private Placement to Norfet On December 2, 2009, we received non-written notices from our bank lenders in which the banks stated their decision to terminate our utilization of our credit line.Following negotiations with our bank lenders, in March 2010, we signed an agreement with our bank lenders, which among other things, provides for a re-organization of our credit lines with the banks.Under the agreement, we committed to complete a rights offering and/or private placement in which not less than $4 million is invested in Tefron's equity. Following Norfet's notice to us that it would not be able to participate in the rights offering due to regulatory limitations, we decided to raise capital by means of a transaction that combined both a rights offering to all of our shareholders and a private placement to Norfet (or whoever acts on its behalf).Norfet committed to us that it (or whoever acts on its behalf) would invest in Tefron the difference between $4 million and the amount previously raised in the rights offering. Accordingly, following a shareholder meeting approving the private placement to Norfet, we held a rights offering pursuant to which we issued to our shareholders approximately 754,384 ordinary shares at a price per share of $3.8, resulting in gross proceeds of approximately $2.9 million.In addition, we issued 149,124 ordinary shares, at a price per share of $3.8, to each of Mivtach Shamir Holdings Ltd. (one of the partners in Norfet) and Ta-Top Limited Partnership (a partnership under the control of FIMI 2001 Ltd.) in a private placement, resulting in gross proceeds of approximately $1.1 million.The combined gross proceeds that we received from the rights offering and the private placement was $4 million. 21 For more information about the investments in the Company's capital please see "Item 10. Additional Information – 10C. Material Contracts - Agreements with Nouvelle and other Shareholders" and Note 18 to the Financial Statements. Capital Expenditures Our capital expenditures for fixed and intangible assets were $0.1 million, $0.7 million and $3.4 million for the years ended December 31, 2010, 2009 and 2008, respectively. The 2010 expenditures were primarily made in Israel to invest in leasehold improvements and other equipment. See Consolidated Statements of Cash Flows in the Consolidated Financial Statements. Our current capital expenditures include investments in equipment, machinery and leasehold improvements in our facilities in Israel and Jordan. See also Note 7 of the Notes to the Consolidated Financial Statements. As of the date of this Annual Report, we estimate that our capital expenditures for 2011 will be approximately $1.0 million. We expect to finance these investments primarily from cash generated from operations and from proceeds from the rights offering and private placements which were completed during 2010. However, the actual amount of our capital expenditures will depend on a variety of factors, including the scope of our sales, general economic conditions, changes in demand for our products, increase in the sales growth of our new products, the risks and uncertainties involved in doing business in Jordan and our ability to generate sufficient cash from operations.See "Item 3. Key Information - 3D. Risk Factors." 4B. Business Overview Overview We manufacture intimate apparel, active-wear and swimwear sold throughout the world by such name-brand marketers as Victoria's Secret, Wal-Mart, Calvin Klein, The Gap, lululemon Athletica, Hanes Brands Industries, Patagonia, Reebok, T.J Maxx, TMGTV and other well-known American and European retailers and designer labels. Through the utilization of manufacturing technologies and techniques developed or refined by us, we are able to mass-produce quality garments featuring unique designs tailored to our customers' individual specifications. Our product line includes knitted briefs, bras, tank tops, boxers, leggings, crop tops, T-shirts, daywear, nightwear, bodysuits, swimwear, beach-wear, active-wear, shape wear and accessories. We seek to apply our manufacturing technologies and techniques to meet the fashion and merchandising needs of our customers. With product innovation made possible by our manufacturing capabilities, we invest our marketing efforts to become a principal supplier to a more select customer base, representing some of the leaders in the intimate apparel and active-wear industries.As a result of this strategy, we successfully entered the United States market for quality, competitively priced intimate apparel, active-wear and swimwear. We are known for the technological innovation of our Hi-Tex manufacturing process, which is conducted through our subsidiary, Hi-Tex. Our Hi-Tex manufacturing process was implemented as part of our strategy to streamline our advanced development and design skills and manufacturing process and improve the design and quality of our products. The Hi-Tex manufacturing process involves the utilization of a single machine that transforms yarn directly into a nearly complete garment, replacing the knitting, cutting, and significant sewing functions which, in traditional manufacturing, are performed sequentially on separate machines at separate workstations. Following this single-machine operation, all the Hi-Tex manufacturing process requires to complete the garment is dyeing and a reduced amount of sewing and finishing. Our Hi-Tex manufacturing process enables us to produce a substantially wider range of fabrics, styles and product lines, resulting in a consistently high level of comfort, quality and durability.Our fabric engineering, product design and the comfort of our products provide us with an opportunity to expand our sales of active-wear products. 22 Our subsidiary, Macro Clothing Ltd., or Macro, is known for its ability to combine expertise in design and fashion with its ability to manufacture high quality swimwear products in large quantities to leading customers mainly in the U.S. and Europe. We believe that our collaboration with our customers in the design and development of our products strengthens our relationships with our customers and improves the quality of our products.We began our relationship with Victoria's Secret in 1991, The GAP in 1993, Calvin Klein in 1994, lululemon athletica in 2006 and Wal-Mart in 2008. Our four largest customers in 2009 accounted for approximately 49.8% of our total sales in 2009, and our four largest customers in 2010 accounted for approximately 61.2% of our total sales in 2010. However, as a result of the global economic recession and our operating difficulties, during 2009, we experienced a significant decrease in our sales, and specifically to our then two main customers, Nike and Victoria's Secret. During 2009 Nike ceased to place orders with us, and in 2010 we had no sales to Nike.We have been making an effort to try to maintain our relationships with Victoria's Secret. See "Item 4. Information on the Company - 4B. Business Overview – Customers." We enjoy several strategic advantages by reason of our location in Israel and Jordan. Israel is one of the few countries in the world that has free trade agreements with the United States, Canada, the EU, and the EFTA. These agreements permit us to sell our products in the United States, Canada and the member countries of the EU and the EFTA free of customs duties and import quotas. Due to our locations in Israel and Jordan we benefit from exemptions from customs duties and import quotas.We also currently benefit from tax incentives provided by the Government of Israel and from the availability in Israel of both skilled engineers and unskilled workers. See "- Israeli Tax Incentives" and "- Conditions in Israel -Trade Agreements." Products In close collaboration with our customers, we design and manufacture intimate apparel, active-wear and swimwear. Through our efficient capability, we produce garments made of cotton and synthetic fibers for large-volume marketers who, in recent years, have increased retail consumer interest for quality intimate apparel and active-wear at affordable prices. We believe that our advanced technology and manufacturing processes enable us to deliver intimate apparel and active-wear that is comfortable to wear, fits well, fashionable, made of high-quality fabric and difficult to imitate. Our advanced design skills enable us to provide our costumer with leading-fashion swimwear. Our product line includes knitted briefs, bras, tank tops, boxers, leggings, crop tops, T-shirts, daywear, nightwear, bodysuits, swimwear, beach-wear, active-wear, shape wear and accessories. The principal markets for our products are the United States and Europe. For a breakdown of our sales by geographic area and operating segments, see Note 22 of the Notes to the Consolidated Financial Statements. Manufacturing and Production We have developed manufacturing innovations for various stages of the production process, including improvements in the knitting of fabric as well as the cutting and sewing of individual garments.Our manufacturing technologies and techniques allow us to provide our customers with mass-produced quality merchandise at competitive prices. In May 1997, we introduced our Hi-Tex manufacturing process which consolidates a large portion of the production steps into a single machine, the Santoni knitting machine, and has enabled us to produce a substantially wider range of fabrics, styles and product lines at a consistently higher level of comfort, quality and durability. The Santoni knitting machines are Seamless knitting machines that use state-of-the-art computer controlled circular knitting technology. 23 We manufacture products principally to fill firm orders and, therefore, maintain limited inventory of finished goods. Customers typically send projected product requirements to us between three and six months in advance of the delivery requirements and place firm orders between three and six months prior to the desired delivery date. This lead time allows us to coordinate raw material procurement with its usage and to adjust production levels in order to meet demand. Our contractual engagements with our customers in the purchase orders are made on a basis of the development of a project, a series of products or a product, at the customer's request or at our initiative. We currently produce intimate apparel, active-wear and swimwear products in different style, color and yarn combinations. We manufacture cotton knit products using our advanced proprietary manufacturing techniques and also produce fine products from synthetic fibers, including micro-fibers, using our Cut & Sew manufacturing process and our highly automated Hi-Tex manufacturing process. The manufacturing process for our swimwear products is outsourced to subcontractors, mostly inChina and Cambodia that manufacture the products based on our development, design and specifications. We continue to examine the financial feasibility of using subcontractors in various countries in an effort to identify preferable production locations, including in terms of production expenses. In many cases, these subcontractors manufacture the complete garment that is delivered to our customers.Our quality assurance and quality control personnel work with our subcontractors to maximize product quality standards. We are moving as much of our non knowledge intensive manufacturing activity as possible out of Israel to destinations where production costs, including labor costs, are lower.Thus, we are gradually expanding our manufacturing sources in the Far-East for our Cut & Sew products, supervised by our personnel, including with regard to product quality standards. Manufacturing Process We utilize vertically integrated production processes and automated production techniques.These processes involve the following steps: · Product Design - Traditionally, manufacturers produce several samples of a garment from which apparel marketers can select.In contrast, our sophisticated technology enables us to collaborate with our customers earlier in the design process to develop customized garments.In addition, we work independently to develop new products, increase sales to existing customers and exploit market opportunities and increase penetration where we can establish a competitive advantage. · Raw Material Development - After a design is developed, raw materials for the production of the product are purchased.Our raw materials include cotton yarns, blends of cotton and synthetic yarn (e.g., cotton-spandex, cotton lycra, and cotton-viscose), micro-fiber nylons and blends of micro-fiber nylon with spandex, elastic, polyester, lace and other innovative natural materials, some of which are developed by us or by suppliers for us, which are sold in a broad price range. We purchase our raw materials from several international and domestic Israeli suppliers, and historically we have generally not experienced difficulty in obtaining raw materials to meet our production requirements. Raw materials are generally purchased against actual orders or customers' firm commitments, although we have a policy of maintaining a minimum level of those raw materials that are in repeated demand. From time to time, when market conditions are favorable, we have entered into contracts with various suppliers of basic yarns for delivery over a period of three to six months. The costs of our raw materials are subject to fluctuations. See "Item 3. Key Information - 3D. Risk Factors – We are subject to fluctuating costs of raw materials." · Knitting (only Cut & Sew) - The knitting needs of our Cut & Sew Division are provided by a subcontractor in Israel that currently supply substantially all of our fabric needs in Israel.Our subcontractors utilize advanced and automated technology to knit tubular fabric, including bodysize fabrics. Bodysize fabrics, which are required for bodysize garments, enable maximum use of fabric and minimize waste during cutting. 24 · Dyeing and Finishing - All of our dyeing activity in our Cut & Sew Division is conducted by a subcontractor located in Israel. All of the dyeing and finishingneeds of our Hi-Tex Division are provided by a different subcontractor in Israel.Most of the dyeing machines used by the subcontractor for the purpose of providing dyeing services are owned by us. In addition, the subcontractor applies unique technologies and production methods for us, which have been developed by us, by the subcontractor for itself, or by us and the subcontractor jointly for us. We are dependent on this subcontractor for our dyeing and finishing needs at our Hi-Tex Division. · Cutting (only Cut & Sew) - Traditionally, manufacturers manually cut multiple layers of fabric on a cutting table.To modernize the production process, manufacturers have used computerized, automatic cutting equipment.Our employees and subcontractors use both this equipment and highly advanced machines that automatically and continuously lay and cut tubular knitted fabric to specified sizes, minimizing fabric waste and the amount of sewing required, which results in a more consistent and comfortable garment. · Sewing (only Cut & Sew) - Cut fabrics are sewn to complete the garment, including the addition of accessories such as elastic waist and leg bands as well as labels. Working with computerized equipment and robotics, our employees and subcontractors sew garments with far greater precision than if sewn entirely by hand. Our Cut & Sew Division operates sewing facilities in Jordan, and also subcontracts sewing in Jordan. In addition, our Cut & Sew Division subcontracts a vertical manufacturing process in China, India and Cambodia. · Testing and Quality Control - We place significant emphasis on quality control and use quality assurance teams at each stage of the manufacturing process. In 2010, 85.1% of our revenues generated from Cut & Sew products were due to sales of goods manufactured by subcontractors. Other than sewing at our plant in Jordan, all our activity in this field is carried out by subcontractors in Jordan, and the Far East. Sometimes subcontractors supply the finished product, and sometimes they provide only production services, while we supply them with part of the product for work and the required raw materials. Most of the subcontractors in Jordan use our machinery to provide the production services to us. Hi-Tex Manufacturing Process In an effort to streamline and automate the manufacturing process further, we developed the Hi-Tex manufacturing process, which utilizes state-of-the-art technology that eliminates most stages of the manufacturing process while increasing efficiency, consistency and quality. We have successfully combined existing hosiery and apparel technologies to create this new manufacturing process. The Hi-Tex process includes the utilization of a single machine, the Santoni knitting machine, that transforms yarn directly into a nearly complete garment, replacing the knitting, cutting, sewing and accessorizing functions which, in traditional manufacturing, are performed sequentially on separate machines at separate workstations. Following this single-machine operation, all the Hi-Tex process requires to complete the garment is dyeing and a limited amount of sewing and finishing, which are conducted using our proprietary techniques.In addition to providing a higher level of manufacturing efficiency, Hi-Tex has enabled us to produce a substantially wider range of fabrics, styles and product lines at a consistently higher level of comfort, quality and durability.This is made possible, in large part, because the Hi-Tex process knits a garment directly, rather than cutting it from fabric, allowing for the production of any size, pattern or design with even greater precision than previously available. The Hi-Tex manufacturing process is currently being used to produce knit-to-size intimate apparel, active-wear and outerwear. We operate our Hi-Tex knitting process in our principal production facilities in Misgav, Israel. We operate our Hi-Tex sewing process in Jordan and subcontract sewing there and in Israel. See "Item 4. Information on the Company - 4D. Property, Plants and Equipment." At December 31, 2010, we had a total of 739 fully equipped Santoni Knitting machines at the Hi-Tex facilities in Israel. 25 We believe that the Hi-Tex manufacturing process represents an innovative combination of cutting-edge technology and technical expertise and has further strengthened our reputation within the industry as a leader in automated manufacture and design. In addition, with both the Hi-Tex manufacturing process and the traditional Cut & Sew process, we are able to produce garments made from synthetic fibers in addition to existing lines of cotton products. We specialize in developing and using performance yarns. The Hi-Tex manufacturing process was developed in-house through the adaptation and configuration of machinery and equipment purchased from third parties. Although developed for its exclusive use, only a part of these adaptations and configurations is patented. Sales and Marketing Our marketing strategy focuses on selling quality products to large U.S. and European marketers of intimate apparel, active-wear and swimwear. In addition, we have decided to expand our marketing activity in Europe, and to market to customers in the local market. Following the transaction with Nouvelle, we have expanded our marketing to mass market customers. Thus, the principal market for our lingerie, underwear and sportswear products is the American market. We market our products directly to major retailers, which sell them under their own labels and to several companies that market nationally advertised brands. We have sales offices which are located in New York, New York, London, England and Israel. We believe that some of our products in the Seamless area of activity give the consumer added value, yielding potential for higher profit margins, both for us and for our customers, and provide us with a marketing advantage. By means of our technology, we believe that we have the ability to supply leading products with unique features, which cannot easily be produced by any of our competitors. In addition we see the active-wear market as an added opportunity to promote our innovative production and design capabilities. Intellectual Property We hold a number of patents, patent requests, and inventions and secret developments that are not protected formally, including inventions and developments in the field of production, mechanization and products. We protect our intellectual property mainly through entering into confidentiality agreements with our employees, our suppliers, our sub-contractors and our customers that are exposed to confidential information.Only a part of the adaptations, configurations, technologies and techniques used in our manufacturing process is patented.See "Item 3. Key Information - 3D. Risk Factors - We may not be able to protect our intellectual property."However, we have obtained patents for certain aspects of our manufacturing process and for certain products, such as the "millennium bra," the "bonded bra" and the "ultrasonic bra", whose fabric is joined without sewing. We emphasize the development of new technologies that will enable the manufacture of products that have an advantage over the products currently existing in the market. We do not believe that the patents we currently hold constitute a significant aspect of our operations. Seasonality We have not identified a clear seasonal pattern to our general business, other than with respect to our swimwear products.In the swimwear division, most of our sales are consummated between December and May. 26 Customers Our customers represent some of the leading marketers of intimate apparel, active-wear and swimwear in the world. In the Cut & Sew market for men's, women's and children's underwear and sportswear, our main customers are the large retail chains in the U.S. and companies that have some of the leading brands in the U.S.In the Cut & Sew market for swimwear and beachwear our main customers are retail chains and companies with the leading brands in the U.S., Europe and Israel. Approximately 61.3% of our sales in 2010 were derived from the worldwide sale of our products to our four largest apparel customers, Victoria's Secret,Calvin Klein, Wal-Mart and lululemon athletica. In 2010, in the active-wear area we maintained our business relationships with active-wear customers, such as Patagonia and Reebok, and began working with other active-wear customers.In the swimwear area, we maintained our business relationships with other swimwear customers and developed business relationships with new customers in the USA and Europe. The global recession and the decline in the level of consumption has impacted the extent of demand for our products and are liable to impact the type of products that customers prefer to buy as well.Beginning in the second quarter of 2009, we experienced a significant decrease in our sales.Among other things, we experienced a significant decrease in our sales to our then two main customers, Nike and Victoria's Secret. On December 30, 2010, we acquired the operations of women's intimate apparel field of Intimes Nouvelle Seamless Inc., which manufactured products using seamless technology. The transaction has enabled us to penetrate customers with seamless technology in the mass market in North America, where the Company had not been operating for the previous two years. As a result of the transaction, we have additional customers such as Wal-Mart and T.J. Maxx and we expect our sales turnover to grow considerably in 2011 in comparison with 2010 turnover. Our estimates concerning the increase in sales in 2011 in comparison to 2010 are forward-looking information. Forward-looking information is information about the future that is uncertain, based on existing information in the Company on the date of this report, including the Company's estimates or intentions as of the date of this report or which are not dependent on the Company. This information, in whole or in part, may not be realized or realized differently inter alia for the following reasons:financing difficulties, competition, changes in market demand, changes in customers' requirements, the Company's ability to preserve its customers among other reasons. The following table outlines the dollar amount and percentage of total sales to our customers: Customer (Dollars in millions) Victoria's Secret (1) $ % $ % $ % Calvin Klein $ % $ % $ % Wal-Mart $ % $ % $ % lululemon athletica $ % $ % $ % Nike $ % $ % - - Others $ % $ % $ % Total $ % $ % $ % (1)Includes sales to Mast Industries, Inc. on behalf of Victoria's Secret, Victoria's Secret Catalog and Cacique. 27 We established our relationship with our largest customer, Victoria's Secret, in 1991.Currently, we manufacture underwear, nightwear, loungewear, bodysuits, active-wear, bras and shape-wear for Victoria's Secret. During 2009 and 2010, we experienced a decrease in our sales to Victoria's Secret. In addition, in the first quarter of 2011 we received a new project from Victoria's Secret which is produced in the Far East. See "Item 3. Key Information - 3D. Risk Factors - We depend on a small number of principal customers who have in the past bought our products in large volumes. We cannot assure that these customers or any other customer will continue to buy our products in the same volumes or on the same terms". We began our working relationship with Calvin Klein in 1994. Currently, we supply Calvin Klein with underwear for men and women, T-shirts and camisoles. We began our working relationship with Wal-Martin 2008. Currently, we supply Wal-Mart with swimwear and beachwear. Commencing 2011 and following the transaction with Nouvelle, we also supply Wal-Mart active-wear and underwear for men and women. We began our working relationship with lululemon athletica in 2006. Currently, we supply lululemon athletica mainly with underwear and active-wear for men and women. We continue to seek to expand and strengthen our relationship with our current customers and other brand names by providing the retailers with a continuing line of new products.However, we cannot assure that these brands will continue to buy our products in the same volumes or on the same terms as they did in the past. The supply times for goods to customers are determined by the purchase order and vary from order to order. The volume of products ordered by customers is subject to the cyclical variations in their business.See "Item 3. Key Information - 3D. Risk Factors – Our principal customers are in the clothing retail industry, which is subject to substantial cyclical variations. Current economic conditions in our target markets are expected to adversely affect our sales. Our revenues will decline significantly if our principal customers do not continue to buy our products in large volumes or if any of our principal customers fails to satisfy its payment obligations to us due to an economic downturn or for any other reason." We depend on a small number of principal customers. Our principal customers are in the retail industry, which is subject to substantial cyclical variations. Our annual and quarterly results may vary, which may cause our profits and/or the market price of our Ordinary Shares to decline.Consequently, there can be no assurance that sales to current customers will continue at the current rate. Israeli Incentives The Israeli government has established tax incentive programs for enterprises that invest and conduct business in Israel.Israeli government support is provided primarily to industrial and tourism companies that help fulfill certain economic objectives of the Israeli government, such as creating employment in selected locations in Israel, competing in international markets, utilizing innovative technologies, producing value-added products and generating income in foreign currency. 28 Law for the Encouragement of Capital Investments, 1959 The Company's production and development facilities have been granted "Approved Enterprise" status pursuant to the Law for the Encouragement of Capital Investments, 1959 (the "Investment Law"). According to the Law, revenues from the approved enterprises, during the seven years from the first year the approved enterprise earns taxable income, provided that 14 years have not passed since the approval was granted or 12 years have not passed since the enterprise began operating, whichever is earlier ("benefit period"), will be taxed at reduced tax rate of between 10% and 25% (in accordance with the rate of foreign investments in the company). A company, in which foreign investments exceed 25%, is entitled to an additional 3-year benefit period (10 years in total). Approval letters dated January 1997 or later are entitled to a tax exemption in the first two years of the benefit period. Nevertheless, if a dividend is distributed out of income derived from the Approved Enterprise during the tax exemption period, the distributing company will be subject to a corporate tax on the amount determined by the distributed amount grossed up with the effective corporate tax rate which would have been applied had the distributing company not enjoyed the exemption (as mentioned above). Shareholders are taxed at a 15% tax rate (withheld) on dividends distributed from revenues from the approved operations, and at a 25% tax rate on dividends distributed from revenues from other sources, unless otherwise stipulated by tax treaties. We do not intend to distribute any amounts of our undistributed tax-exempt income derived from an "Approved Enterprise" as a dividend. We intend to reinvest our tax-exempt income and not to distribute such income as a dividend. No deferred income taxes have been provided on income attributable to our Approved Enterprise programs as the undistributed tax exempt income is essentially permanent in duration. Tefron -Tefron has nine approved investments under the grants track. The benefit period of 8 approved investments of the Company has ended, and as such income derived from these investments is taxable at the regular corporate tax rate in Israel. The ratio of the revenue derived from these investments is calculated according to growth in Company sales over and above sales before the beginning of these investments. The benefit period of one approved investment of the Company has yet to end. Due to the Company's losses in 2008-2010, we estimate that we will not utilize the benefit in the above plan in 2011. Hi-Tex - Hi-Tex has three approved investments under the grants track. The benefit period of two of them has yet to end. In addition, the Company's fourth plan is in accordance with Amendment 60 of the Law (the "Amendment"), under the alternative track. Under the alternative track, the benefit period start date is from the year in which taxable revenue is first generated by the approved enterprise, provided that less than 12 years have elapsed since the start of the elective year. Under this track, the Company is tax exempt in the first ten years of the benefit period. The basic condition for receiving the benefits under this track is that the enterprise is "a competitive enterprise". Another condition for receiving the benefits under the alternative track is a minimum qualifying investment. This condition requires an investment in the acquisition of productive assets such as machinery and equipment, which must be carried out within three years. The minimum qualifying investment required for plant expansion is the higher of NIS 300 thousand and an amount equivalent to the "qualifying percentage" of the value of the productive assets. Productive assets that are used by the plant but not owned by it will also be viewed as productive assets. 29 The qualifying percentage of the value of the productive assets is as follows: The value of productive assets before the expansion (NIS in millions) The new proportion that the required investment bears to the value of productive assets Up to NIS 140 12% NIS 140 - NIS 500 7% More than NIS 500 5% The income qualifying for tax benefits under the alternative track is the taxable income of a company that has met certain conditions as determined by the Law (a Beneficiary Enterprise"), and which is derived from an industrial enterprise or a hotel. The Law specifies the types of qualifying income that is entitled to tax benefits under the alternative track both in respect of an industrial enterprise and of a hotel, whereby income from an industrial enterprise includes, among others, revenues from the production and development of software products and revenues from industrial research and development activities performed for a foreign resident (and approved by the Head of the Administration of Industrial Research and Development). Hi-Tex has elected 2007 as its year of election.Furthermore, on June 30, 2008 an application for a pre-ruling was filed with the Income Tax Professional Department, requesting Beneficiary Enterprise status and determination of 2007 as the year of election ("the application for a pre-ruling"). In January 2009 the Group placed all of the active wear and intimate apparel operations under Hi-Tex founded by Tefron Ltd.To this end, Tefron transferred most of its assets to Hi-Tex against allotment of additional Hi-Tex shares, pursuant to Section 104 of the Israeli Income Tax Ordinance.Therefore, Tefron applied to the Investment Center to indorse its approval to Hi-Tex. To date, response has yet to be received. In addition, Hi-Tex updated the application for a pre-ruling accordingly. Macro – Macro has elected 2005 as the year of election under the alternative track, pursuant to the amendment to the Law. The Company informed the income tax assessor on its election in its letter from December 27, 2006. Amendment to the Law for the Encouragement of Capital Investments – 1959 In December 2010, the Knesset (Israeli Parliament) passed the Law for the Economic Policy for the Years 2011 and 2012 (Legislative Amendment) – 2011, which sets forth, inter alia, amendments to the Law for the Encouragement of Capital Investments – 1959 (hereinafter: "the Law"). The implementation of the amendment is effective from January 1, 2011. The amendment changed the benefit tracks in the Law and applies a uniform tax rate on all of the Company's preferred income. Beginning in the 2011 tax year, the Company is entitled to choose (without the possibility of changing its choice) whether or not to have the amendment apply to its existing approved and benefited enterprises. From the tax year for which the choice is made the chosen tax rate will apply. According to the amendment to the Law, the corporate tax rates for a preferred company with respect to its preferred income are as follows: In 2011 and 2012 - 15%, and in Development Area A – 10%, in 2013 and 2014 - 12.5%, and in Development Area A – 7%, and in 2015 and thereafter - 12%, and in Development Area A – 6%. The Company's facilities are in Development Area A. As of May 30, 2011, the Company did not make a decision regarding the implementation of the amendment, and in light of this did not change its deferred taxes balances as of December 31, 2010. This evaluation of the Company may change in the future. 30 Law for the Encouragement of Industry (Taxes), 1969 Pursuant to the Law for the Encouragement of Industry (Taxes), 1969 (the "Encouragement of Industry Law"), a company qualifies as an "Industrial Company" if it is a resident of Israel and at least 90% of its income in any tax year (exclusive of income from certain defense loans,) is derived from an "industrial enterprise" it owns. An "industrial enterprise" is defined as an enterprise whose principal activity, in a given tax year, is industrial manufacturing. We believe that we currently qualify as an Industrial Company. Accordingly, we believe that we are entitled to certain tax benefits, including a deduction of 12.5% per annum of the cost ofpurchases of patents or certain other intangible property rightsused for the development or promotion of the industrial enterprise over a period of eight years commencing from the year in which such rights were first exercised. The tax laws and regulations relating to the adjustment of taxable income for local inflation provide that an industrial enterprise is eligible for special rates of depreciation deductions. These rates vary in the case of plant and machinery according to the number of shifts in which the equipment is being operated and range from 20% to 40% on a straight-line basis, or 30% to 50% on a declining balance basis. Moreover, industrial enterprises which are Approved Enterprises (see above) can choose between (a) the special rates referred to above and (b) accelerated regular rates of depreciation applied on a straight-line basis with respect to property and equipment, generally ranging from 200% (with respect to equipment) to 400% (with respect to buildings) of the ordinary depreciation rates during the first five years of service of these assets, provided that the depreciation on a building may not exceed 20% per annum. In no event may the total depreciation exceed 100% of the cost of the asset. In addition, Industrial Companies may (i) elect to file consolidated tax returns with additional related Israeli Industrial Companies and (ii) deduct expenses related to public offerings in equal amounts over a period of three-years commencing from the year of the offering. Eligibility for benefits under the Encouragement of Industry Law is not contingent upon the approval of any governmental authority. No assurance can be given that we are an Industrial Company, will continue to qualify as an Industrial Company, or will avail ourselves of any benefits under this law in the future or that Industrial Companies will continue to enjoy such tax benefits in the future. Competition The intimate apparel, active-wear and swimwear markets are highly competitive.The competition in the fields in which we operate is focused on four main parameters: the price of the product, its quality, the level of customer service, and also, in the sportswear and swimwear market as well as in the Seamless market, innovative design and adapting to the dictates of fashion and consumer taste. Our products compete with products of other manufacturers in Israel, Europe, the United States, South and Central America and Asia. Most competition with other manufacturers in the clothing industry focuses on reducing production costs, reducing supply lead times, design, product quality, and efficiency of supply to the customer. Since production costs depend to a large extent on labor costs, in recent years most production in the industry has been moved to countries where the labor costs are low.Some of our competitors have a lower cost base, longer operating experience, broader customer base and other advantages over us which allow them to compete with us. 31 In addition, our competing manufacturers from the Far East have established relationships with our customers which erode the prices of some of our Cut & Sew products and reduce our sales of these products. As a result, the products that involve labor intensive manufacturing processes that are not based on our special technologies, are almost all manufactured through subcontractors in the Far East and in Jordan. In March 2011, we decided to discontinue the production activity of our Cut & Sew products in Israel and to concentrate it in the Far East where labor costs are low. We cannot be certain that our customers will not ask for production of our products by means of third parties, including direct contacts with subcontractors who are currently working through us. For our Seamless products that are more technology dependent, we endeavor to maintain our competitive position based on innovation and development. Although we have invested in Santoni knitting machines to manufacture our Seamless products, a competitor of the Santoni brand could manufacture similar machines at lower prices, thereby increasing the competition we would face in the intimate apparel and active-wear markets. In addition, some of our competitors currently manufacture their products using Santoni knitting machines.See "Item 3. Key Information - 3D. Risk Factors - Our markets are highly competitive and some of our competitors have numerous advantages over us; we may not be able to compete successfully." We benefit from Israel's status as one of the few countries in the world that currently has free trade agreements with the United States, Canada, the EU and the EFTA which permit us to sell our products in the United States, Canada and the member countries of the EU and the EFTA free of customs duties and imports quotas. Further, government incentives that reduce the cost of our equipment may not be available to us in other countries. We are also able to sell our products manufactured at our facilities in Jordan to the United States and Europe free from customs duties and import quotas under certain conditions. These favorable terms enable us to maintain the core of our knowledge-based operation in Israel, while competing on the basis of price. Conditions in Israel We are incorporated under the laws of the State of Israel, and some of our offices and manufacturing facilities are located in Jordan. Accordingly, we are directly affected by political, security and economic conditions in Israel. Our operations would be materially adversely affected if major hostilities involving Israel should occur or if trade between Israel and its present trading partners should be curtailed. Political Conditions in Israel Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying from time to time in intensity and degree, has led to security and economic concerns for Israel. A peace agreement between Israel and Egypt was signed in 1979, and a peace agreement between Israel and Jordan was signed in 1994. However, as of the date hereof, Israel has not entered into any peace agreement with Syria or Lebanon. No prediction can be made as to whether any other agreements will be entered into between Israel and its neighboring countries, whether a final resolution of the area's problems will be achieved, the nature of any such resolution or whether civil unrest will resume and to what extent such unrest would have an adverse impact on Israel's economic development or on our operations in the future. There is substantial uncertainty about how or whether any peace process will develop or what effect it may have upon us. During the summer of 2006, Israel was engaged in an armed conflict with Hezbollah, a Lebanese Islamist Shiite militia group, which involved thousands of missile strikes and disrupted most day-to-day civilian activity in northern Israel. Further, the establishment of a Hamas government in Gaza and the subsequent armed conflict with Hamas in the Gaza Strip, in which Israel was engaged during the winter of 2008-2009, has created additional unrest and uncertainty in the region.Ongoing violence between Israel and its Arab neighbors and Palestinians may have a material adverse effect on our business, financial condition or results of operations. 32 In January 2011 demonstrations erupted in Egypt and in other Arab countries calling for regime change. The current uncertainty in connection with the future of regimes in the Arab world in general, and particularly in Jordan where the Company operates, increases the concerns about the future of Jordan's relationship with Israel and consequently with companies associated with Israel such as the Company. We cannot assure that ongoing or revived hostilities or other factors related to Israel will not have a material adverse effect on us or our business. Certain countries, companies and organizations continue to participate in a boycott of Israeli firms. We do not believe that the boycott has had a material adverse effect on us, but there can be no assurance that restrictive laws, policies or practices directed towards Israel or Israeli businesses will not have an adverse impact on our business. Generally, all male adult citizens and permanent residents of Israel under the age of 54, unless exempt, are obligated to perform up to 36 days of annual military reserve duty. Additionally, all such residents are subject to being called to active duty at any time under emergency circumstances.Some of our officers and employees are currently obligated to perform annual reserve duty. While we have operated effectively under these requirements since we began operations, no assessment can be made as to the full impact of such requirements on our workforce or business, and no prediction can be made as to the effect on us of any expansion or reduction of such obligations. Economic Conditions in Israel Israel's economy has been subject to numerous destabilizing factors, including a period of rampant inflation in the early to mid-1980s, low foreign exchange reserves, fluctuations in world commodity prices, military conflicts and civil unrest.The Israeli government has, for these and other reasons, intervened in various sectors of the economy employing, among other means, fiscal and monetary policies, import duties, foreign currency restrictions and control of wages, prices and foreign currency exchange rates. The Israeli government has periodically changed its policies in all these areas. Trade Agreements Israel is a member of the United Nations, the International Monetary Fund, the International Bank for Reconstruction and Development, the International Finance Corporation and since 2010, the Organization for Economic Co-operation and Development, also known as OECD.Israel is a signatory to the General Agreement on Tariffs and Trade, or GATT, which provides for the reciprocal lowering of trade barriers among its members.In addition, Israel has been granted preferences under the Generalized System of Preferences from the United States, Australia, Canada and Japan. These preferences allow Israel to export the products covered by such program either duty-free or at reduced tariffs. Israel became associated with the European Economic Community (now known as the European Union) in a Free Trade Agreement concluded in 1975, which confers certain advantages with respect to Israeli exports to most European countries and obligates Israel to lower its tariffs with respect to imports from those countries over a number of years. Israel is a party to Qualified Industrial Zones agreements – since 1998 with Jordan and the United States, and since December 2004, with Egypt and the United States. These agreements, as well as the free trade agreement between the European Union, the United States and Egypt, enable us to execute part of our manufacturing process in defined zones in Jordan (including by producing parts of the product in Israel) and enjoy exemption from U.S. custom duties and quotas once exported to the United States and to countries of the European Union. In 1985, Israel and the United States entered into an agreement to establish a Free Trade Area that has eliminated all tariff and certain non-tariff barriers on most trade between the two countries.On January 1, 1993, an agreement between Israel and the EFTA established a free trade zone between Israel and the EFTA nations.In recent years, Israel has established commercial and trade relations with a number of other nations (including China, Russia, India and other nations in Asia and Eastern Europe) with which Israel had not previously had such relations. 33 As of January 1, 2005, the member states of the World Trade Organization removed some of the tariffs on textile products. As a result of this, some of the textile products manufactured in a member state of the World Trade Organization are no longer subject to the tariff limitations.These changes enable retailers, clothing companies and others to import unlimited amounts of textile products from member states as stated, where the cost of production is low.As a result of this, the prices of textiles and clothing throughout the world, including our products, must cope with downward pressure on prices, and these prices may continue to decline. Since such a reduction in prices will be more rapid than our ability to reduce costs, it is possible that the Company's business and operating results will be negatively influenced. In 2006, some of the tariffs on textile products produced in China were put back in place by the member states of the World Trade Organization. As of January 1, 2009, the safeguard restricting policy, that had been applied by the United States and the European Union until that time in relation to products in certain categories imported from China was cancelled. The cancellation of this policy may influence our competitive ability. U.S. Government Regulation Our manufacturing and other facilities in the USA, Israel, Europe, Jordan, China, India, and Cambodia are subject to various local regulations relating to the maintenance of safe working conditions and manufacturing practices. Management believes that it is currently in compliance in all material respects with all such regulations. 4C. Organizational Structure Our significant subsidiaries are the following wholly-owned subsidiaries: (i) Hi-Tex Founded by Tefron Ltd., a company incorporated under the laws of Israel, (ii) Macro Clothing Ltd., a company incorporated under the laws of Israel, (iii) Tefron USA, Inc., a company incorporated under the laws of Delaware, (iv) El-Masira Textile Company Ltd., a company incorporated under the laws of Jordan, (v) Tefron UK Limited, a company incorporated under the laws of the United Kingdom and (vi) Macro HK, a company incorporated under the laws of Hong Kong. 4D. Property, Plants and Equipment Israel As of December 31, 2010, we maintained manufacturing and administrative facilities at the following sites in Israel and Jordan: Facility in Israel Approx. Square Footage Number of Employees Lease Expiration Function Petach Tikva (1) 2 Management offices, partly sublease Misgav:Central Factory - Hi-Tex("Hi-Tex Building 1") (2) 69 Knitting, storage and administrative functions Misgav:Central Factory - Hi-Tex ("Hi-Tex Building 2")(2) Development, Knitting, packaging and storage and administrative functions Rishon Le'Zion – Macro Center (3) 53 Design, development and administrative functions Facility in Jordan Irbid 152,600 Pressing, Sewing and packaging factory and logistic and some other manufacturing processes 34 (1)On April 9, 2011 we terminated our lease agreement and vacated the premises of our management offices in Petach Tikva. (2)On March 21, 2010,the Company signed an agreement with REIT 1 (hereinafter: "REIT 1"), the owner of the rights in the leased property in the Teradyon Industrial Zone in Misgav, according to which the lease period in the building which housed the Company's head office in Misgav ended on March 31, 2010. The Company and REIT 1 also signed a new rental agreement on September 6, 2010 with respect to the two other buildings which house the Company's plant in Misgav, for the period commencing January 1, 2010 until December 31, 2019 with no option to shorten the lease period, in return for a monthly rent of NIS 522 thousand plus VAT linked to the Consumer Price Index. (3)On December 15, 2010, the Company's subsidiary, Macro, vacated its offices in Holon and relocated its operations to premises it began to lease in Rishon Lezion. The lease on the premises in Rishon Lezion is for five (5) years commencing December 16, 2010. The lease may be automatically extended for an additional period of two years unless the subsidiary notifies the lessor in writing no later than 90 days prior to the end of the lease period that it does not wish to extend the lease. (4)The lease agreement is renewable annually at our option For a description of our plans regarding our facilities, see Note 7 of the Notes to the Consolidated Financial Statements. We believe that our existing facilities in Israel and Jordan are well-maintained, in good operating condition and provide adequate space for our current level of operations as well as for a significant increase in sales volume. United States, England and China As of December 31, 2010, Tefron USA, Tefron UK and Macro HK maintained a warehouse and distribution logistical center and administrative facilities at the following sites in the United States and China: Facility in United States,England and China Approx. Square Footage Number of Personnel Function Valdese, NC - Warehouse 10 Warehouse and distribution Logistical center and stitching headquarters USA Valdese, NC - Subleased New York City – Offices 3 Sales Offices and Showroom Los Angeles, CA – Offices 5 Sales Offices and Showroom Dong Guan, China – Office 69 Sourcing and development Both plants in Valdese, North Carolina are of brick and steel construction, and most areas have been air-conditioned. Since April 2005, we are leasing for a period of seven years 1,500 square feet at 150 West 30th Street New York, New York. In November 2010 we terminated our lease agreement and vacated the premises of 2,458 square feet at 4atson Way, Beaverton, Oregon.Since August 2010, we are leasing until the end of2011, 1,652 square feet at 5900 Eastern Avenue, Suite No. 116, Los Angeles, California.Since May 2007, we are leasing for a period of five years 10,500 square feet at FuMingzhong Rd., Town of Dalang, Dong Guan, China. The remainder of Tefron USA's physical properties are held in fee simple. We believe our existing facilities in the United States are well-maintained, in good operating condition and provide adequate space for our current level of operations as well as for a significant increase in sales volume. 35 We further believe that Tefron USA is in substantial compliance with present United States federal, state and local regulations regarding the discharge of materials into the environment.Capital expenditures required to be made in order to achieve such compliance have had no material adverse effect upon Tefron USA's earnings or the competitive position of Tefron USA. We believe that continued compliance will not require material expenditures. The Company's significant real estate properties are in Israel, Jordan and the United States. These properties are under ongoing maintenance and in good operating condition. The Company leases additional real estates properties around the world, which are not significant to the Company and the Company does not believe that it will have any difficulties in continuing to lease these properties, or alternatively, in finding alternative properties to lease. ITEM 4A. UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS General Our Business; Developments We manufacture intimate apparel, active-wear and swimwear sold throughout the world by name-brand marketers as well as well known American and European retailers and designer labels.Our product line includes knitted briefs, bras, tank tops, boxers, leggings, crop tops, T-shirts, daywear, nightwear, bodysuits, swimwear, beach-wear, active-wear, shape wear and accessories. We have two segments: Seamless (also called Hi-Tex) and Cut & Sew. Our Seamless Division, which manufactures intimate apparel and active-wear products, generated approximately 61.4% of our revenues during 2010. Our Cut & Sew Division, which manufactures intimate apparel, active-wear and swimwear products, generated approximately 38.6% of our revenues during 2010. Our Hi-Tex manufacturing process, which is conducted through our subsidiary, Hi-Tex, involves a vertically integrated production process, from the design of the product to the knitting, dyeing and sewing of the product. However, our Hi-Tex manufacturing process utilizes state-of-the-art technology that eliminates a significant number of stages of the manufacturing process while enabling our Hi-Tex Division to produce a substantially wider range of fabrics, styles and product lines at a consistently high level of comfort, quality and durability. The Hi-Tex manufacturing process was developed in-house through the adaptation and configuration of machinery and equipment purchased from third parties. Although developed for our exclusive use, most of these adaptations and configurations are not patented. The manufacturing for our Hi-Tex Division takes place mainly in Israel, where we had 765 fully equipped Santoni knitting machines as of December 31, 2010,of which 29 machines are leased to a third party that operates them in North Carolina, USA. Our Cut & Sew manufacturing process also involves a vertically integrated production process. We are involved in all steps of the process, from the design of the product to the knitting, dyeing, cutting and sewing of the product. The knitting, dyeing and cutting processes for our intimate apparel and active-wear products of our Cut & Sew Division take place in Israel and most of the sewing for these products takes place in Jordan. In March 2011, we decided to discontinue the production activity of our Cut & Sew products in Israel and to concentrate it in the Far East. Our swimwear products are produced by subcontractors mainly in the Far East. We continue to examine the financial feasibility of using subcontractors in various countries in an effort to identify preferable production locations, including in terms of production expenses. 36 2010 Developments On December 30, 2010, we acquired the operations of women's intimate apparel field of Intimes Nouvelle Seamless Inc., which manufactured products using seamless technology. The transaction has enabled us to penetrate customers with seamless technology in the mass market in North America, where the Company had not been operating for the previous two years. As a result of the transaction, we have additional customers such as Wal-Mart and T.J. Maxx in the intimate apparel products group and we expect our sales turnover to grow considerably in 2011 in comparison with 2010 turnover. The business was acquired in exchange for the issuance to Nouvelle of 600,000 ordinary shares.Concurrently with the acquisition, a total amount of $5,813 thousand was invested in the Company by:(i) Litef Holdings Inc.; (ii) Mivtach Shamir Holdings Ltd; (iii) Zilkha Partners, L.P.; (iv) Fima Trust; and (v) Rimon Investments Master Fund L.P. As a result of this investment, the Lieberman family from Canada became the largest shareholders in the Company, thus altering the control structure of the Company. As of May 31, 2011, the Lieberman family held 45% of the Company's shares, via companies they control and together with Mivtach Shamir Ltd. During the first quarter of 2010, the Company began to implement a turnaround plan, in order to restore the Company to profitability in the future. The plan included the recruitment of a new CEO, new Board members and key personnel, the setting up of professional teams in the key sectors, the setting of specific operational and commercial targets to lead to an improvement in the Company's performance and to regain customers' faith as a consequence, regular follow-up of progress in all sectors of operations, and raising capital to finance the Company's operations. The turnaround plan implementation continued throughout 2010, and the Company estimates that the full effect of its implementation will be felt in 2011. The Company also estimates that total savings from the turnaround plan (after neutralizing the effect of the reduction in the volume of operations) were in excess of $10 million in 2010. The turnaround plan consists of the following: · Working to improve our ability to meet deadlines for supplying customers' orders by focusing on the planning processes, management focus on customer targets, addressing basic problems in the quality of products and addressing operative bottlenecks. · Continued reduction in the level of production waste, including identifying the basic problems in the fields of knitting, fixation, dyeing and sewing, improving quality control in the early stages of production, measuring and managing waste on the production floor level and in the various work stations and improving optimization of planning quantities to reduce logistic waste. · Taking efficiency steps on the Company's production floor by improving levels of efficiency and output mainly in the stages of knitting and sewing, including by changing work processes, training employees and increasing control over the production process. · Reducing purchasing costs, mainly in the purchasing of raw materials and auxiliary materials, through locating additional alternative suppliers to increase competition between the suppliers, and through the development of products with cheaper alternative raw materials. · Taking saving and efficiency measures in general as well as in regard to administrative expenses. In this context, the Company signed agreements with its landlord, RIET 1 Ltd., regarding the property on which the Company's plant is located, as described below in " – 4D. Property, Plants and Equipment - Israel."The total amount saved as a result of the agreement with RIET 1 Ltd. is more than $1 million per year. · Examining and improving the costing process and the mix of products and customers in order to prevent erosion in selling prices, and eliminating small customers and production of products with low profitability. 37 · Taking steps to expand our customer base and to increase our sales to existing customers by offering new product collections and improving our operating efficiency in order that we can offer a better cost structure. · Recruiting key personnel in the fields of textile and clothing to expand the Company's know-how basis. In this context, the Company hired Mr. Amit Meridor as the Company's CEO, Mr. Arnon Tiberg as the Company's Chairman of the Board of Directors, Mr. Guy Zimmerman as the Company's VP, Sales and Business Development, and Ms. Osnat Kaplan as the Company's Innovation manager and rehired Mr. Ilan Gilboa as the Company's EVP Operations and Customer Support. · Reorganization of the Company's debt structure with the banks, as described in "Item 10. Additional Information – C. Material Contracts – Agreement with Our Bank Lenders." Currency; Revenues; Raw Materials The currency of the primary economic environment in which our business is conducted is the U.S. dollar.Consequently, we use the dollar as our functional currency. Transactions and balances denominated in dollars are presented at their dollar amounts. Transactions and balances in other currencies are converted into dollars and resulting gains and losses are included in the statement of income. The financial information below reflects our operations on a consolidated basis. Substantially all of our revenues are derived from the sale of our products, primarily in the United States. We recognize revenues from the sale of our products upon delivery when all other revenue recognition criteria are met. Our payment terms vary based on customer and length of relationship.Our payment terms from our significant customers are between 30 and 60 days from the date of supply and the issuance of an invoice. We do not have any long-term supply obligations. We purchase our raw materials from several international and domestic suppliers and historically have not experienced any difficulty in obtaining raw materials to meet production requirements. During 2009 and 2010, there was a relative rise in the prices of raw materials, mainly due to a decline in the dollar rate against most other currencies in the world, and a rise in the prices of inputs worldwide.Raw materials are generally purchased against actual orders or customers' firm commitments, although we have a policy of maintaining a minimum level of those raw materials that are in repeated demand. Critical Accounting Policies and Estimates We prepare our consolidated financial statements in conformity with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). As such, we are required to make certain estimates, judgments and assumptions that we believe are reasonable based upon the information available at the time they are made. These estimates, judgments and assumptions affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of expenses during the periods presented. We base our estimates upon past experience, and where applicable, various factors, external sources and on other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions and could have a material impact on our reported results. 38 We believe that the accounting policies discussed below are critical to our financial results and to the understanding of our past and future performance, as these policies relate to the more significant areas involving management's estimates and assumptions.We consider an accounting estimate to be critical if: (1) it requires us to make assumptions because information was not available at the time or it included matters that were highly uncertain at the time we were making our estimate and (2) changes in the estimate or different estimates that we could have selected may have had a material impact on our financial condition or results of operations. Our management believes the significant accounting policies which affect management's more significant estimates, judgments, and assumptions used in the preparation of the Company's consolidated financial statements and which are the most critical to aid in fully understanding and evaluating the Company's reported financial results include the following: ·Revenue recognition; ·Inventories; ·Impairment of fixed assets; ·Deferred tax assets; ·Legal claims; and ·Allowance for doubtful debts. Revenue recognition Revenues from sales are recognized in accordance with International Accounting Standard 18, "Revenue" ("IAS No. 18"), when the revenues can be measured reliably, it is probable that the economic benefits associated with the transaction will flow to the Company and the costs incurred or to be incurred in respect of the transaction can be measured reliably.Revenues are measured at the fair value of the consideration received, minus surcharges and quantity discounts. Inventories The Company reviews in each period the state and age of inventories and records a provision for slow-moving inventories accordingly.In order to assess the ability to use these inventories in the future, the Company relies on technical data and on assumptions with regard to anticipated order backlog. Impairment of fixed assets Our property, plant and equipment and intangible assets are reviewed for impairment in accordance with International Accounting Standard 36, "Impairment of assets" ("IAS No. 36"). Whenever events or changes in circumstances indicate that their carrying values may not be recoverable through the present value of anticipated cash flows from the continued use of the asset, including those expected at the time of its future retirement and disposal, we reduce, if necessary, the carrying values of the assets to their estimated fair values. The provision for impairment of fixed assets recorded up to the recoverable amount of said asset, provided that this amount is lower than the asset cost on Company financial statements. The recoverable amount is the higher of fair value net of selling cost, and net value in use based on discounted cash flow. In order to determine the recoverable amount of fixed assets, the Company has engaged a qualified independent valuator. A provision of impairment of plant, property and equipment in 2010 amounted to $6.3 million compared to a reversal provision of $496 thousand in 2009. Deferred tax assets Deferred tax assets are recognized for unused carry forward tax losses and temporary differences to the extent that it is probable that taxable profit will be available against which the losses can be utilized. Significant management judgment is required to determine the amount of deferred tax assets that can be recognized, based upon the likely timing and level of future taxable profits together with future tax planning strategies. 39 Legal claims In estimating the chances of the legal claims filed against the Company and its investees, the companies relied on the opinion of their legal counsels. The estimates of these counsels are based on their best professional judgment, taking into account the stage of proceedings and historical legal experience in the different issues. Since the outcome of the claims will be determined in courts, the results could differ from these. Allowance for doubtful debts Company's management regularly reviews accounts receivable and assesses their collectability by taking into account variables such as past experience, age of the receivable balance and current economic conditions of the party owing the receivable balance.Accordingly, the Company makes a provision for debts whose collection is doubtful. We believe that our allowance for doubtful accounts is adequate to cover estimated losses in customer accounts receivable balances under current conditions.However, changes to the allowance for doubtful accounts may be necessary in the event that the financial condition of our customers improves or deteriorates. Results of Operations The following table sets forth our results of operations expressed as a percentage of total sales for the periods indicated: Year Ended December 31, Sales % % % Cost of sales Gross profit (loss) ) ) Selling and marketing expenses General and administrative expenses Other expenses (income) ) Operating loss ) ) ) Loss from early repayment of subordinated note receivable - ) - Financial expenses, net ) ) ) Loss before taxes on income ) ) ) Tax benefit Net loss ) ) ) Year Ended December 31, 2010 Compared to Year Ended December 31, 2009 Sales Consolidated.Sales for the year ended December 31, 2010 were $86.0 million, a 25.5% decrease compared to sales of $115.5 million for the year ended December 31, 2009. Our sales of intimate apparel decreased 19.3% from $64.1 million in 2009 to $51.8 million in 2010, our sales of active-wear products decreased 52.7% from $21.5 million in 2009 to $10.2 million in 2010 primarily due to Nike's decision to cease providing us with orders in the first half of 2009, and our sales of swimwear decreased 19.3% from $29.9 million in 2009 to $24.1 million in 2010. An additional loss of sales was caused by concern on the part of some of our customers about our financial state at the end of 2009. Most of the decrease in sales was attributed to the Cut & Sew segment. 40 Below is a table that describes our 2010 and 2009 sales of intimate apparel, active-wear and swimwear products: Sales (Dollars in thousands) Cut & Sew Seamless Total Cut & Sew Seamless Total Intimate Apparel $ Active-wear Swimwear — — Total Seamless.Sales for the year ended December 31, 2010 for this segment were $52.9 million, a 15.2% decrease compared to sales of $62.3 million for the year ended December 31, 2009.Our sales of active-wear products were $8.4 million, a 51.6% decrease compared with sales of $17.3 million during 2009. This decrease in sales of active wear products in this segment was primarily due to the Nike "Ultimate" project, for which the Company did not receive material follow-up orders in the second half of 2009. Cut & Sew.Sales for the year ended December 31, 2010 for this segment were $33.2 million, a 37.6% decrease compared to sales of $53.2 million for the year ended December 31, 2009. Sales of intimate apparel in the Cut & Sew segment in 2010 were $7.9 million, a decrease of 62.0% compared with sales of $19.2 million during 2009. The decrease in sales of intimate apparel products in this segment was primarily due to price competition that led to an erosion of the selling prices of our products.In addition, there was an especially marked drop in the sales to Victoria's Secret, our major customer due to the customer's decision in 2007 to transfer the production of one of the intimate apparel projects to India. 2009 was the last year we participated in this project. In 2010, the Company was given the approval to work on a new project with Victoria's Secret. We are manufacturing this project in 2011 in India.Sales of active wear products in the Cut & Sew segment in 2010 were $4.2 million, a decrease of 77.4% compared with sales of $18.6 million during 2009. This decrease in sales of active wear products in this segment was primarily due to the Nike "ProCore" project, for which the Company did not receive orders since the second half of 2009. Sales of swimwear products in the Cut & Sew segment in 2010 were $24.1 million, a decrease of 19.3% compared with sales of $29.9 million during 2009. Cost of Sales Cost of sales consists primarily of materials, various salaries and related expenses, subcontracting expenses and other overhead expenses related to our manufacturing operations. Cost of sales decreased by 27.3% to $86.7 million in 2010 as compared to $119.3 million in 2009 due to a decrease in production following a downturn in sales compared to the previous year. As a percentage of sales, cost of sales decreased to 100.8% in 2010 as compared to 103.3% in 2009. This decrease was primarily due to the success of the turnaround plan in improving production floor efficiency, including a reduction in waste during the production process and a shortening of lead times to customers that led to a substantial decrease in the use of air freight as a means of delivery. The Company estimates that in financial terms, the success of the turnaround plan translated into more than $10 million saved on operations in 2010. For more information on the turnaround plan, see Item 5."- General - 2010 Developments". In addition, in 2010 the cost of sales included $2.2 million of one-time expenses of inventory write-off. The write-off was mainly due to (i) an impairment of yarn and fabric inventory in the Cut & Sew operations in Israel, reduced to almost zero in the fourth quarter of 2010 and moved to production sites overseas; and (ii) an impairment mainly of yarn in the seamless segment purchased in the past for the orders of a customer that terminated its contract with us, and yarn and raw materials not earmarked for specific collections that cannot be salvaged for final products. 41 Selling and Marketing Expenses Selling and marketing expenses consist primarily of costs relating to salaries to employees engaged in sales, marketing and distribution and to freight costs. Selling and marketing expenses decreased by 14.4% to $11.8 million in 2010 as compared to $13.8 million in 2009. This decrease was primarily due to the success of the turnaround plan implemented in 2010. The main effect of the plan on selling and marketing expenses was the decrease in labor costs following a decrease in manpower. The Company also increased the efficiency of its overseas sales offices and closed sales offices in Portland, USA, and in Germany.The decrease also derived from a reduction in variable selling and marketing costs following a downturn in sales volume in 2010 comparing 2009. As a percentage of sales, selling and marketing expenses increased to 13.8% in 2010 as compared to 11.9% in 2009. This increase was primarily due to fixed expenses like overhead salaries and office expenses;the reduction in expenses that resulted from the efficiency processes adopted by the Company did notmatch the percentage downturn in sales. General and Administrative Expenses General and administrative expenses consist primarily of costs relating to administration and management activities and other administrative costs. General and administrative expenses increased by 7.2% to $4.1 million in 2010 as compared to $3.8 million in 2009. As a percentage of sales, general and administrative expenses increased from 3.3% in 2009 to 4.7% in 2010. Other expenses - Impairment of Plant, Property and Equipment In 2010 the Company recorded one-time other expenses of $6,260 thousand, net due to an impairment of fixed assets.This amount was comprised of (i) an impairment of $4,221 thousand in the seamless segment, consisting mainly of Santoni knitting machines, which was calculated at the assessor's valuation based on market prices in international sites for used equipment and market prices for new machines less operational depreciation reflecting the life span of the machines; and (ii) an impairment of $2,039 thousand in the Cut & Sew segment, consisting mainly of sewing machines, which was calculated based on market prices in international sites for used equipment and for an impairment of leasehold improvements in sites where the Company has discontinued its manufacturing operations. In 2009 a reversal impairment of Plant, Property and Equipment of $496 thousand was recorded. Operating Loss Consolidated. Operating loss for the year ended December 31, 2010 was $18.8 million (21.8% of sales), compared to operating loss of $17.1 million (14.8% of sales) for the year ended December 31, 2009.This increase in operating loss was due to the factors explained above. Seamless. Operating loss for the year ended December 31, 2010 for this segment was $16.3 million, compared to operating loss of $13.2 million for the year ended December 31, 2009. Cut & Sew. Operating loss for the year ended December 31, 2010 for this segment was $6.5 million, compared to operating loss of $7.7 million for the year ended December 31, 2009. Financial Expenses, Net Financial expenses, net increased to $2.3 million in 2010 as compared to $0.5 million in 2009.This increase was mainly due to (i) a devaluation of the dollar vis-à-vis the New Israel Shekel, (ii) an increase in 2010 in interest rates on long-term loans from Libor + 1% to between Libor + 2.15% and 2.85% as determined in the financing reorganization as described in the loan facilities below and (iii) financing expenses resulting from an increase in short-term creditsin 2010. During 2010, interest expenses were $306 thousand on short-term loans and credit, as compared to $62 during 2009. 42 Income Taxes The tax benefit in 2010 was $2.5 million as compared to a tax benefit of $5.3 thousand for 2009. The main reason for this decrease in tax benefit was that we have recorded tax benefit due to our losses carried forward only up to the limit of our total deffered tax liability. Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Sales Consolidated.Sales for the year ended December 31, 2009 were $115.5 million, a 33.5% decrease compared to sales of $173.8 million for the year ended December 31, 2008. Our sales of intimate apparel decreased 31.5% from $93.7 million in 2008 to $64.1 million in 2009, our sales of active-wear products decreased 54.4% from $47.2 million in 2008 to $21.5 million in 2009 and our sales of swimwear decreased 9.4% from $33.0 million in 2008 to $29.9 million in 2009. The decrease in both the Company's Seamless and Cut & Sew segments reflected decreases in all of the Company's product lines as a result of the global economic slowdown, which triggered a conservative inventory management policy by some of the Company's customers. A decrease in sales in 2009 to Nike and Victoria's Secret, the Company's then two primary customers, in particular, impacted the sales in both segments. Below is a table that describes our 2009 and 2008 sales of intimate apparel, active-wear and swimwear products: Sales (Dollars in thousands) Cut & Sew Seamless Total Cut & Sew Seamless Total Intimate Apparel $ Active-wear Swimwear — — Total Seamless.Sales for the year ended December 31, 2009 for this segment were $62.3 million, a 27.8% decrease compared to sales of $86.3 million for the year ended December 31, 2008.Sales of active wear products in the Seamless segment during 2009 were $17.3 million, a decrease of 39.4% compared with sales of $28.6 million during 2008. This decrease in sales of active wear products in this segment was primarily due to the Nike "Ultimate" project, for which the Company did not receive material follow-up orders in 2009. Cut & Sew.Sales for the year ended December 31, 2009 for this segment were $53.2 million, a 39.2% decrease compared to sales of $87.6 million for the year ended December 31, 2008. Sales of active wear products in the Cut & Sew segment in 2009 were $4.2 million, a decrease of 77.4% compared with sales of $18.6 million during 2008. This decrease in sales of active wear products in this segment was primarily due to the Nike "ProCore" project, for which the Company did not receive material follow-up orders in 2009. Moreover, there was a significant decrease of $29.5 million in the Company's sales of intimate apparel in the Company's two segments, primarily to Victoria's Secret, which resulted from a decision by the customer during 2008 to transfer one of its intimate apparel projects to India. As a result, Tefron did not receive additional orders during the year 2009 for this project. 43 Cost of Sales Cost of sales consists primarily of materials, various salaries and related expenses, subcontracting expenses and other overhead expenses related to our manufacturing operations. Cost of sales decreased by 28.8% to $119.3 million in 2009 as compared to $167.6 million in 2008 due to the decrease in production volume as a result from the decrease in sales. As a percentage of sales, cost of sales increased to 103.3% in 2009 as compared to 96.4% in 2008. The increase of costs as a percentage of the Company's sales between 2008 and 2009 was due to the devaluation of the US dollar versus the NIS, higher sales of less profitable products, continuing manufacturing challenges in the Hi-Tex Division and a significant decrease in sales in 2009 as compared to 2008.Thesignificant decrease in sales in 2009 compared to 2008was not matched by a corresponding decrease in the fixed costs. Selling and Marketing Expenses Selling and marketing expenses consist primarily of costs relating to salaries to employees engaged in sales, marketing and distribution and to freight costs. Selling and marketing expenses decreased by 18.4% to $13.8 million in 2009 as compared to $17.0 million in 2008. This decrease was primarily due to a decrease in sales volume during 2009 and the efficiency plan that the company adopted. The main effect of the program on selling and marketing expenses was a decrease in manpower and a reduction of 5%-15% in salary expenses. As a percentage of sales, selling and marketing expenses increased to 11.9% in 2009 as compared to 9.8% in 2008. This increase was primarily due to costs of maintaining additional sales offices that we opened in Germany and Los Angeles during 2009. The cost of maintaining these offices during 2009 was $1.3 million. In addition, from the fourth quarter of 2008 the company has amortization expenses of costs relating to the purchase of operations in the United States. During 2009, the company recorded an amortization of these costs of $468,000 compared to $186,000 in 2008. General and Administrative Expenses General and administrative expenses consist primarily of costs relating to administration and management activities and other administrative costs. General and administrative expenses decreased by 41.0% to $3.8 million in 2009 as compared to $6.4 million in 2008. This decrease was primarily due to a decrease in salary expenses, as result of the efficiency plan, and a decrease in the provision for doubtful debts, which we recorded during 2009 as compared with 2008. As a percentage of sales, general and administrative expenses decreased from 3.7% in 2008 to 3.3% in 2009. Other expenses - Impairment of Plant, Property and Equipment A reversal impairment of Plant, Property and Equipment in 2009 amounted to $496 thousand and was due to provision for impairment of plant, property and equipment according to an asset valuation assessment which was prepared in accordance with IAS 36. In 2008, an impairment of $2.1 million was recorded. Operating Loss Consolidated. Operating loss for the year ended December 31, 2009 was $20.9 million (18.1% of sales), compared to operating loss of $19.2 million (11.1% of sales) for the year ended December 31, 2008.This increase in operating loss was due to the factors explained above. Seamless. Operating loss for the year ended December 31, 2009 for this segment was $13.2 million, compared to operating loss of $15.8 million for the year ended December 31, 2008. Cut & Sew. Operating loss for the year ended December 31, 2009 for this segment was $7.7 million, compared to operating loss of $3.4 million for the year ended December 31, 2008. 44 Financial Expenses, Net Financial expenses, net decreased by 83.1% to $0.5 million in 2009 as compared to $3.0 million in 2008.This decrease was mainly due to (i) an appreciation of the Dollar vis-à-vis the New Israel Shekel, (ii) a significant decrease in the three-month Dollar LIBOR interest rate on long-term loans, net, from 1.43% on December 31, 2008 to 0.25% on December 31, 2009 and (iii) an offset of financing expenses as a result of the increase in short-term credits from $9.3 million on December 31, 2008, to $14.2 million on December 31, 2009. During 2009, interest expenses were $276,000 on long-term loans as compared with interest expenses of $765,000 during 2008 Income Taxes The tax benefit in 2009 was $5.3 million as compared to a tax benefit of $4.7 thousand for 2008. The main reason for this increase in tax benefit was the increase in loss carry forwards and the recognition of a deferred tax asset receivable thereon. Liquidity and Capital Resources 2010 Sources and Uses of Cash As of December 31, 2010, the Company's approved credit facilities were approximately $35.7 million, of which approximately $18.8 million was being utilized for loans and credit. As of December 31, 2010, the Company had a total of $10.4 million in unused sources of liquidity, consisting of: $4.4 million in cash and $5.0 million in unused long-term and short-term loans from banks and - approximately $1 million in unused bank guarantees. During 2010, the Company successfully raised $9.8 million from its shareholders. During December 2010, the Company's bank credit was increased from $30.75 million to $35.7 million in the aggregate, and the Company successfully raised $5.8 million from various investors in a private placement. As of May 31, 2011, the Company's approved credit facilities were approximately $35.7 million, of which approximately $30.4 million was being utilized for loans and credit. During 2010, cash flow used in operating activities amounted to $2.4 million, compared to $1.5 million in 2009. In addition, we received: ·Proceeds of $9.3 million, net from capital raising, and ·Proceeds of $0.4 million from a sale of property, plant and equipment This cash flow was used to invest $0.1 million, net, in property, plant and equipment and intangible assets, and, together with other cash flow activities, increased our cash and cash equivalents by $7.5 million from $1.9 million at December 31, 2009 to $9.4 million at December 31, 2010. This cash balance will be sufficient for the next 12 months. Cash used in operating activities is net income (loss) adjusted for certain non-cash items and changes in assets and liabilities. For 2010, cash used in operating activities was $2.4 million, compared to $1.5 million in 2009. The increase in cash used in operating activities in 2010 as compared to 2009 was mainly due to a decrease in the use of the working capital items to finance the Company's operations. In 2009, we financed our operations mainly by using the working capital items of inventory and receivables. In 2010, the financing of operations through these items decreased by $4.4 million. In 2010, the Company implemented a turnaround plan, which aimed, among other things, to transit to positive cash flows from operating activities. 45 Contractual and Other Commitments We have various commitments primarily related to long-term debt. The following tables provide details regarding our contractual cash obligations and other commercial commitments subsequent to December 31, 2010 (US dollars in millions). Contractual Obligations(1) (2) Total 2017+ Long-Term Bank Debt (3) $ - - $ Operating Lease Obligations $ Employee Benefit Liabilities, net (4) $ $ - Other Long-Term Obligations (5) Total Contractual Cash Obligations $ Other Commercial Commitments Total Amounts Available as of December 31, 2010 Total credit lines as of December 31, 2010 (5) Lines of Credit $ $ Guarantees/Letters of Credit $ $ Total Commercial Commitments $ $ (1) Contractual obligations are defined as agreements for finance purposes that are enforceable and legally binding on Tefron and that specify all significant terms, including fixed or minimum quantities to be purchased, and the approximate timing of the transaction. Because our purchase orders are based on our current manufacturing needs, our agreements for the purchase of raw materials and other goods and services are not included in the table above. (2) This table does not include payments of interest on our long-term bank debt due to its variable nature. Interest on our long-term bank debt is three-month LIBOR plus 2.15% to LIBOR plus 2.85%. As of May 31, 2010, the three-month LIBOR was 0.26%. (3)See also "Loan Facilities" below. (4) Employee Benefit Liabilities, net relate to accrued severance obligations to our Israeli employees as required under Israeli labor law. (5) These credit lines facilities revolve on a yearly basis. Loan Facilities The Company's bank credit facilities change from time to time depending on the Company's need for financing and on its arrangements with its bank lenders.As of December 31, 2010, the Company's credit facilities were approximately $35.7 million, of which approximately $25.6 million was being utilized for loans and credit. On March 2, 2010, we signed an agreement with our bank lenders, which, among other things, included a re-organization of our and our subsidiaries' credit lines with the banks.The agreement with the bank lenders provided for a re-organization of our current credit lines with the banks as follows: (1) one loan in the amount of $15 million is payable in three equal installments of $1.25 million, each at the end of the seventh, eighth and ninth years from the date on which this loan was provided, with the balance of $11.25 million to be paid at the end of the tenth year, (2) one loan in the amount of $5 million is payable in four equal annual installments of $1.25 million each, beginning on the last day of the third year from the date on which such loan was provided and (3) short term credit lines in a total amount of $10.75 million. 46 On December 24, 2010, we signed an amendment to the final agreement with the banks which provides for: (1) one loan in the amount of $3.8 million is payable in 36 equal monthly installments commencing a year after the signing of the amendment and (2) one loan in the amount of $1.2 million is payable in one installment on June 30, 2011. For more information regarding the agreement with our bank lenders, see "Item 10. Additional Information – C. Material Contracts – Agreement with Our Bank Lenders" and "Item 10. Additional Information – C. Material Contracts – Amendment to the Agreement with Our Bank Lenders" below. The loan facilities are secured by a floating lien on all of the Company's assets. The bank loan agreements contain various covenants which require, among other things, that we maintain certain financial ratios related to shareholders' tangible equity and operating results.In addition, the termsprohibit us from incurring certain additional indebtedness, limit certain investments, advances or loans and restrict substantial asset sales, cash dividends and other payments to our shareholders. These covenants and restrictions could hinder us in our operations and growth, and our failure to comply with the covenants and restrictions could lead to a default under the terms of these agreements. As of December 31, 2010, the Company was in compliance with these covenants. As of December 31, 2009, there was one financial covenant in the long-term loan agreements with our bank lenders that we did not meet. As such, we have classified these loans and presented them as of December 31, 2009 as part of the current liabilities in accordance with the instructions of IAS 1. The aforementioned classification was made despite the Company's new agreement with the banks as of March 2, 2010 and the waivers granted to the Company due to its failure to comply with one financial covenant in 2009. The amendment to the final agreement with the banks contains new financial covenants, as described in "Item 10. Additional Information – C. Material Contracts – Amendment to the Agreement with Our Bank Lenders" below. Equity Financings All share and per share information in this Annual Report has been adjusted to give retroactive effect to a ten-for-one reverse split of our ordinary shares that became effective onJanuary 22, 2009. On December 30, 2010, we acquired the operations of women's intimate apparel field of Intimes Nouvelle Seamless Inc., which manufactured products using seamless technology. The business was acquired in exchange for the issuance to Nouvelle of 600,000 ordinary shares, which immediately after the issuance constituted 9.2% of the Company's issued and paid up share capital and the voting rights (7.9% on a fully diluted basis).Concurrently with the acquisition, a total amount of $5,813 thousand was invested in the Company by:(i) Litef Holdings Inc.; (ii) Mivtach Shamir Holdings Ltd; (iii) Zilkha Partners, L.P.; (iv) Fima Trust; and (v) Rimon Investments Master Fund L.P. Both of the aforementioned transactions were competed against a private placement of 3,368,094 of the Company's ordinary shares, representing 51.5% of the Company's issued share capital and voting rights (44.4% with full dilution). Ben and Martin Lieberman were also allocated 450,000 option warrants with regards to future services, exercisable for 450,000 of the Company's ordinary shares, representing 6.4% of the Company's issued share capital and the voting rights. As a result of this investment, the Lieberman family from Canada became the largest shareholders in the Company, thus altering the control structure of the Company. As of May 31, 2011, the Lieberman family holds 45% of the Company's shares, via companies they control and together with Mivtach Shamir Ltd. There is a shareholders agreement. See "Item 10. Additional Information – 10C. Material Contracts - Agreements with Nouvelle and other Shareholders" and see Note 18 to the Financial Statements. 47 In March 2010, we completed a rights offering pursuant to which we issued to our shareholders approximately 754,384 ordinary shares at a price per share of $3.8, resulting in gross proceeds of approximately $2.9 million.As part of the rights offering in Israel, we published a shelf prospectus that allows us to issue securities in Israel during the next two years. In addition, on March 28, 2010, we issued 149,124 ordinary shares, at a price per share of $3.8, to each of Mivtach Shamir Holdings Ltd. (one of the partners in Norfet) and Ta-Top Limited Partnership (a partnership under the control of FIMI 2001, Ltd.) in a private placement, resulting in gross proceeds of approximately $1.1 million.See "Item 10. Additional Information – 10C. Material Contracts – Private Placement to Norfet's Shareholders." On January 10, 2006, we completed a public auction of our Ordinary Shares and Option Certificates (Series 1) in Israel.A total of 100,000 units, consisting of 1.8 Ordinary Shares and 0.6 Option Certificates each, were issued in the offering at a price of NIS 7,016.4 (approximately $1,514.8) per unit. Each Option Certificate was exercisable into one Share until January 9, 2007 at an exercise price of $94.9 per Ordinary Share denominated in NIS (subject to adjustment for dividend distributions). Of the total number of Option Certificates issued, 57,274 were exercised and 2,725 expired. Our total net proceeds from the offering were approximately $13.8 million for shares plus approximately $5.7 million generated from the exercise of the Option Certificates.The Ordinary Shares and the shares issued upon the exercise of the Option Certificates are listed for trading on the Tel Aviv Stock Exchange. Outlook We currently believe that our cash flow from ongoing operations and our available cash on hand and bank credit will be sufficient to finance all of our ongoing costs and our planned investments in our business through at least the end of 2010. However, it is possible that a worsening of the economic environment will require us to obtain other sources of financing.Our continued loss in the past quarters has, among other things, led the bank lenders to limit the amount of credit available to us, and in recent months we have been contending with limited credit lines. Although we raised $9.8 million dollars from our shareholders during 2010, we may need to raise additional funds in the future in order to satisfy our working capital and capital expenditure requirements. During the first quarter of 2010, we began to implement a turnaround plan with a view to returning the Company to profitability, see "Item 4. Information on the Company – A. History and Development of the Company – 2010 Turnaround Plan". Design and Development of Products Our design and development of products department continually strives to improve technologies and products and develop new lines of products. We invested approximately$8.1 million in 2008, $8.2 million in 2009 and $4.7 million in 2010 on design and development of products. 48 Impact of Inflation and Currency Fluctuations Because most of our revenues in the foreseeable future are expected to continue to be generated in U.S. dollars, and a significant portion of our expenses are expected to continue to be incurred in NIS, we are exposed to the risk of appreciation of the NIS vis-à-vis the U.S. dollar. Part of our revenues are received in Euro and, therefore, we are also exposed to the risk of devaluation of the Euro vis-à-vis the U.S dollar. This appreciation in the NIS and devaluation of the Euro vis-à-vis the U.S. dollar would cause an increase in our NIS expenses or decrease our Euro revenuesas recorded in our U.S. dollar denominated financial reports even though the expenses denominated in NIS or the revenues denominated in Euro remain unchanged.A portion of our NIS denominated expenses is linked to changes in the CPI, a portion is linked to increases in NIS payments under collective bargaining agreements and a portion is unlinked. The dollar cost of our operations in Israel is influenced by the extent to which any increase in the rate of inflation in Israel is (or is not) offset, or is offset on a lagging basis, by the devaluation of the NIS in relation to the dollar.Unless inflation in Israel is offset by a devaluation of the NIS, such inflation will have a negative effect on our profitability because we receive most of our proceeds in dollars or NIS linked to dollar, but incur a portion of our expenses in NIS and NIS linked to the CPI.See "Item 11. Quantitative and Qualitative Disclosures about Market Risk – Foreign Currency Risk" and "-Interest Rate Risk." During 2006, 2007, 2008, 2009 and 2010, the rate of inflation in Israel was (0.1)%, 3.4%, 3.8%, 3.9% and 2.7% respectively, while the NIS appreciated versus the U.S dollar by 8.2%, 9.0%, 1.1%, 0.7% and 6.0%, respectively, and this negatively affected our profitability. The average exchange rate of the U.S. dollar vis-à-vis the NIS during 2010 decereased by 5.1% compared with 2009. During 2010, we recorded salary expenses and raw material purchase costs incurred in NIS of $32 million. The devaluation of the average exchange rate of the U.S. dollar vis-à-vis the NIS, and hedging transactions entered into by us, increased these expenses during 2010 by $1.6 million. A devaluation of the NIS in relation to the dollar would have the effect of decreasing the dollar value of any assets or receivables denominated in NIS (unless such receivables are linked to the dollar).Such devaluation would also have the effect of reducing the dollar amount of any of our payables or liabilities which are denominated in NIS (unless such payables or liabilities are linked to the dollar).Conversely, any increase in the value of the NIS in relation to the dollar will have the effect of increasing the dollar value of any of our unlinked NIS assets and the dollar amounts of any of our unlinked NIS liabilities. In addition, inflation in Israel and all other off-shore locations in which we operate will have the effect of increasing the dollar cost of our operations, unless it is offset on a timely basis by a devaluation of the NIS relative to the U.S. dollar. We cannot predict any future trends in the rate of inflation in Israel. Because exchange rates between the NIS and the dollar fluctuate continuously (albeit with a historically declining trend in the value of the NIS), exchange rate fluctuations and especially larger periodic devaluations will have an impact on our profitability and on period-to-period comparisons of our results. This impact is recorded in our consolidated financial statements in accordance with applicable accounting principles.We may from time to time utilize derivative financial instruments to manage risk exposure to fluctuations in foreign exchange rates. We do not engage in any speculative or profit motivated hedging activities. See "Item 3. Key Information - 3D. Risk Factors. Our business may be impacted by inflation and U.S. dollar, NIS and Euro exchange rate fluctuations as well as the exchange rates of the other currencies in countries in which we operate." 49 Effective Corporate Tax Rate The taxable income of Israeli corporations was generally subject to corporate tax at the statutory rate of 25% in 2010. In July 2009, the Knesset (the Israeli Parliament) passed the Law for Economic Efficiency (Amended Legislation for Implementing the Economic Plan for 2009 and 2010), 2009, which prescribes, inter alia, an additional gradual reduction in the rates of the Israeli corporate tax and real capital gains tax to the following tax rates: 2011 – 24%, 2012 – 23%, 2013 – 22%, 2014 – 21%, 2015 – 20%, 2016 and thereafter – 18%. However, most of our manufacturing facilities in Israel have been granted Approved Enterprise status under the Investment Law, and consequently income derived from such facilities is eligible, subject to compliance with certain requirements, for certain tax benefits beginning when such facilities first generate taxable income. We have derived most of our income from our Approved Enterprise facilities. Subject to compliance with applicable requirements, income derived from our Approved Enterprise facilities will be subject to corporate tax at a rate of 10%- 25% (based on the percentage of foreign investment in the Company) for a seven-year period beginning as of the first year we had taxable income. In addition, Approved Enterprises related to investment programs which were implemented from January 1997 onwards, in designated areas, which include the location of our primary plants, are exempt from tax for the first two years of the Benefit Period, commencing in the first year in which taxable income is generated. Should the percentage of foreign investment in the Company exceed 25%, Approved Enterprises would qualify for reduced tax rates for an additional three years beyond the initial seven-year period. The Benefit Period under each of our Approved Enterprises will in any event expire 14 years following the date of the approval of such Approved Enterprise by the Investment Center or 12 years after production commences, whichever is earlier. In the event that the percentage of foreign investment is between 49% and 74%, we would be subject to a corporate tax rate of 20% on income derived from our Approved Enterprises. The proportion of foreign investment is measured annually based on the lowest level of foreign investment during the year. Tax Benefits Subsequent to the April 2005 Amendment On April 1, 2005, a significant amendment to the Investment Law became effective, which we refer to as the Amendment. An eligible investment program under the Amendment qualifies for benefits as a "Benefited Enterprise" (rather than as an Approved Enterprise, a status which is still applicable for investment programs approved prior to December 31, 2004 and/or investment programs under the Grant Track). According to the Amendment, only investment programs eligible for grants under the Grant Track require the prior approval of the Investment Center. The Amendment also specifies the criteria necessary for investments to qualify as a Benefited Enterprise. In order to receive tax benefits as a Benefited Enterprise, the Amendment states, inter alia, that a company must meet certain conditions including executing a minimum investment in the Benefited Enterprise within a specified amount of time. The tax benefits granted to a Benefited Enterprise are determined, depending on the location of the Privileged Enterprise within Israel, inter alia, according to one of the following tracks: 1. Similar to the tax benefits under the Investment Law prior to the Amendment, an exemption from corporate tax may be available on undistributed income for a period of two to ten years, depending on the location of the Benefited Enterprise within Israel, as well as a reduced corporate tax rate of 10% to 25% for the remainder of the benefit period, depending on the level of foreign investment in each year. Benefits are generally granted for a term of seven to ten years, depending on the location of the enterprise within Israel and the level of foreign investment in the company. However, a company that pays a dividend out of income generated from the Benefited Enterprise during the tax exemption period is subject to deferred corporate tax with respect to the amount distributed (grossed up with the effective corporate tax rate which would have applied had the company not enjoyed the exemption) at the rate which would have applied had such company had the status of an Approved Enterprise. The company is required to withhold tax on such distribution at a rate of 15%; or 50 2. A special track which enables companies owning facilities in certain locations within Israel to pay corporate tax at the flat rate of 11.5% on the income of the Benefited Enterprise. The benefit period is for ten years. Upon payment of a dividend, the company is required to withhold tax on such dividend at a rate of 15% for Israeli residents and at a rate of 4% for foreign residents. Amendment to the Law for the Encouragement of Capital Investments – 1959 In December 2010, the Knesset (Israeli Parliament) passed the Law for the Economic Policy for the Years 2011 and 2012 (Legislative Amendment) – 2011, which sets forth, inter alia, amendments to the Law for the Encouragement of Capital Investments – 1959 (hereinafter: "the Law"). The implementation of the amendment is effective from January 1, 2011. The amendment changed the benefit tracks in the Law and applies a uniform tax rate on all of the Company's preferred income. Beginning in the 2011 tax year, the Company is entitled to choose (without the possibility of changing its choice) whether or not to have the amendment apply to its existing approved and benefited enterprises. From the tax year for which the choice is made the chosen tax rate will apply. According to the amendment to the Law, the corporate tax rates for a preferred company with respect to its preferred income are as follows: In 2011 and 2012 - 15%, and in Development Area A – 10%, in 2013 and 2014 - 12.5%, and in Development Area A – 7%, and in 2015 and thereafter - 12%, and in Development Area A – 6%. The Company's facilities are in Development Area A. As of the date of the publishing of the financial statements, the Company did not make a decision regarding the transition to the application of the amendment, and in light of this did not change its deferred taxes balances as of December 31, 2010. This evaluation of the Company may change in the future. Amendment No. 174 to the income Tax Ordinance, enacted in January 2010, provides that Israeli Accounting Standard No. 29 will not apply with respect to the tax years 2007, 2008 and 2009, and as a result the International Financial Reporting Standards (IFRS) will not apply for purpose of determining taxable income for such tax years. In January 2011, the Israeli Tax Authority published its intention to recommend to the Minister of Finance to extend the aforementioned amendment so that it will also apply for the 2010 tax year. The effect of this amendment on our financial statements, included elsewhere in this annual report, is not material. Exchange Rates The following table sets forth the representative rates of exchange published by the Bank of Israel based on US dollar- NIS transactions for the periods and dates indicated. Year Ended December 31, Average Rate High Low Period End (NIS per $1.00) 2007 The following table sets forth certain information concerning the representative rate of exchange between the NIS and the US dollar, as published for the months December 2009 through June 15, 2010. Month Average Rate High Low Period End (NIS per $1.00) December 2010 January 2011 February 2011 March 2011 April 2011 May 2011 On May 31, 2011, the representative rate of exchange between the NIS and the U.S. dollar was NIS 3.44 per $1.00, as published by the Bank of Israel. Changes in the exchange rate between the NIS and the U.S. dollar could materially affect our financial results. 51 Trend Information In the first quarter of 2011, we experienced a 61% growth in our sales, compared to the fourth quarter of 2010.This increase resulted mainly from initial sales to new customers who became customers of the Company as a result of the Nouvelle transaction, as described in "Item 4- Information on the Company- 4A. History and Development of the Company- Investment by Nouvelle and other Shareholders'". We expect the sales turnover for the whole of 2011 to increase considerably compared to the sales turnover in 2010. We are taking steps to successfully assimilate the new activity we acquired and toincrease our sales to existing customers.For more information, see "See "Item 5. Operating and Financial Review and Prospects – 5.B. Liquidity and Capital Resources – Outlook". Off-Balance Sheet Arrangements.We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors, except for foreign exchange hedging contracts.See "Item 11. Quantitative and Qualitative Disclosures About Market Risk - Foreign Currency Risk." 52 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 6A. Directors and Senior Management The following table sets forth certain information concerning our current directors, senior management and key employees as of June 15, 2011. Name Age Position Arnon Tiberg 67 Chairman of the Board ( commencing July 5, 2010) Amit Meridor 50 Chief Executive Officer Zvi Limon 52 Director Avi Zigelman 54 Director Eli Admoni 71 External Director Aviram Lahav 52 External Director (commencing August 26, 2010) Brahm M. Gelfand 74 Director (commencing December 29, 2010) Yossi Shachak 66 Director (commencing December 29, 2010) Guy Shamir 33 Director (commencing December 29, 2010) Eran Rotem 43 Chief Financial Officer Ilan Gilboa 43 EVP Operations and Customer Support Osnat Kaplan 46 Innovation Manager Guy Zimmerman 44 VP Sales and Business Development David Piller 51 Swimwear Division Manager Orna Marom 54 Company Secretary and General Counsel (through June 30, 2011) Arnon Tiberg began serving as the Company's active Chairman of the Board of Directors on July 5, 2010. Mr. Tiberg brings to Tefron many years of direct experience in the textile industry and he has close relationships with Tefron's major customer base. Mr. Tiberg served as President and CEO of Delta Galil Industries from 1997 to 2006 where he executed a successful turnaround program for the company and lead Delta's global expansion and NASDAQ listing. Mr. Tiberg has also served as a member of the Board of Directors at NILIT, an Israeli nylon fiber manufacturer, since 1987, and is a director in the following companies: RANSYS SYSTEMS Ltd., Kali Group Pension & Financial Management, The First International Bank of Israel Ltd. and IBI Ltd Investment Company. Mr. Tiberg is also chairman of the board of directors at Hameshakem and M.C.A.Among other senior managerial positions, Mr. Tiberg was Managing Director of Mediterranean Car Agency and CEO of the Manufacturers' Association of Israel. In 2000, Mr. Tiberg was awarded the Manufacturers' Association 'Industry Award' which recognizes exceptional activities or achievements in manufacturing industries. Mr. Tiberg holds a B.A. in Economics and Political Sciences from the Hebrew University, Jerusalem. Amit Meridor began serving as the Chief Executive Officer of the Company on January 21, 2010. From 2008 through 2009, Mr. Meridor served as CEO of CMT Medical where he successfully executed a turnaround plan for the company and facilitated the merger of CMT Medical with a large European electronics and systems company.Between 2005 and 2008, Mr. Meridor served as VP for business development, sales and marketing at an esthetic device manufacturer, Syneron Medical.Between 2000 and 2005, Mr. Meridor served as manager of the textile division of NILIT Fibers Ltd., an Israeli manufacturer of high-quality yarn and fibers recognized for its high standards of manufacturing and innovation. Mr. Meridor holds a B.SC in Industrial Engineering from the Technion - Israel Institute of Technology and an MBA from Tel Aviv University, Israel. 53 Zvi Limon has served as a director of the Company since May 2008 and has been a General Partner of Rimon Funds, a public equities investment fund focusing on Israeli companies since 2006. Since 1999, Mr. Limon has also served as a General Partner and Venture Partner of Magna VC (previously Magnum Communication) Fund, an Israeli venture capital fund focusing on communication technology companies. Mr. Limon also serves on the board of directors of CEVA Inc. and DSPG Inc. Taboola Inc., GI View Inc. and Autotalk Ltd. From 1990 to 2000, Mr. Limon was the Chairman of Limon Holdings Ltd., the advisor to an international technology fund focusing on private and public equity investments. Mr. Limon holds a B.A. in Economics and Business Administration from Bar Ilan University and an M.B.A. from INSEAD. Avi Zigelman was elected as a director of the Company on June 28, 2005. Since 2004 Mr. Zigelman has been a financial consultant and serves as a member of the board of directors of various entities. Mr. Zigelman currently serves as a director in the following companies: Mizrahi Tefahot BankLtd., Ophir Optronic Ltd., Gindi Investments 1 Ltd., Clal Biotechnology Industries Ltd., Sialo Technology Israel Ltd., Afcon Electro-mechanics Ltd. and Orev Technologies (1977) Ltd. Since 2000, Mr. Zigelman has been a member of the Professional Committee of the Israeli Accounting Standard Board. Between 1996 and 2003, Mr. Zigelman served as a Partner Head of Professional Practice Department of the KPMG Somekh Chaikin accounting firm. Mr. Zigelman holds an M.A. in BusinessEconomics, specialization in Finance, with honors, B.A in Accounting and Economics, Economics with honors, and post degree Accounting Studies, with honors, all from Tel-Aviv University. Mr. Zigelman is a Certified Public Accountant. Eli Admoni has served as an External Director of Tefron since August 10, 2006.Mr. Admoni has been the chairman of the Clalit Health Services since 2005, serves as a chairman of the finance committee of Clalit Health Services and as a director in Ishal Amlat Investments (1993) Ltd. Mr. Admoni has served as the chairman and as a director in boards of directors of different companies since 2000. Mr. Admoni served as the president of Biotechnology General (Israel) Ltd from 1999 to 2000, as CEO of Caniel Israel Can Company Ltd from 1994 to 1998, as CEO of Rafa Labs Ltd from 1989 to 1993, and as CEO of Abic Ltd from 1982 to 1989. Mr. Admoni holds an LLB from the Hebrew University, Jerusalem and a Certificate in Business Administration from University of Manitoba, Canada. Aviram Lahav has served as an External Director of Tefron since August 26, 2010.Mr. Lahav currently serves as chief financial officer of Machteshim-Agan Industries Inc. and served as chief executive officer of Synergy Cables Ltd. from February 2009 until April 2010.From November 2006 until September 2008, Mr. Lahav served as chief executive officer and chief operating officer of Delta Galil Industries Ltd., and from April 2004 until October 2006 he served as chief executive officer of the United States Division at Delta Galil Industries Ltd.Mr. Lahav currently serves as a director in Synergy Cables Ltd.Mr. Lahav holds a B.A. in Economics and Finance from the Hebrew University, Jerusalem, Israel, a practical engineering degree in mechanical engineering from Tel Aviv University, Israel and he completed the Advanced Management Program at Harvard University Business School, Cambridge Massachusetts.Mr. Lahav is a certified public accountant in Israel. Brahm M. Gelfand was elected as a director of the Company on December 29, 2010. Mr. Gelfand hasserved as a partner and counsel to the Quebec law firm, Lapointe Rosenstein Marchand Melancon since 1975.In addition, Mr. Gelfand is actively involved as a director and Vice Chair of Practice Groups of TerraLex®, one of the world's largest international legal networks, as well as being the Program Chair of the International Business Law Committee of the American Bar Association's Business Law Section. Mr. Gelfand earned a B.A. in 1957 and B.C.L. in 1960, both from McGill University.Mr. Gelfand is a member of the board of directors of Leisure Canada Inc. and Technica Group USA Corporation.He is also a member of the Board of Governors of Dynamic Funds, chairman of the Dynamic Funds Independent Review Committee, director and former president of the Sir Mortimer B. Davis Jewish General Hospital and its foundation, director of the Summit School Foundation, and director, officer and founding member of the Roasiers Foundation. 54 Yossi Shachak Mr. Shachak has served as a Venture Associate at SCP Partners, a Pennsylvania-based venture capital firm since 2005.Mr. Shachak founded and ran Shachak Peer Reznick & Co., a CPA firm in Israel from 1971 until 1999 when the company was merged with Kesselman & Kesselman Pricewaterhouse Coopers. Prior to joining SCP Partners, Mr. Shachak worked as a consultant and professional director of public and private companies. He also worked as an arbitrator and business mediator on behalf of the court. He serves on many boards of directors, including Chairman of the Board of Psagot Leumi & Co Underwriters, Ltd. He is also a board member of Psagot-Ofek Group, Baran Group, Ltd, DSH Management Pension Fund Ltd, and Tamarind Technology Ltd. Additionally, he is a member of the Public Trustee of the Israeli FASB, a member of the Auditing Committee of the Central Bank of Israel and the specially appointed chairman of the Business Developing and Marketing Committee of the Tel Aviv Stock Exchange. In the past, he was president of the Institute of Certified Public Accountants in Israel and spent 12 years as a board member of the Tel Aviv Stock Exchange. In 1968, Mr. Shachak earned a Certificate for Accounting from the Hebrew University in Jerusalem, Israel and he has been a Certified Public Accountant since 1970. Guy Shamir was elected as a director of the Company on December 29, 2010. Mr. Shamir has served as a vice president of Meir Shamir Management Ltd. since 2008. Mr. Shamir served as a partner and a co-manager of Yardeni Locks Ltd from 2005 until 2008.Mr. Shamir holds a B.Sc. degree in Economics and Business Administration from the Interdisciplinary Center in Hertzelia, Israel. Eran Rotem began serving as the Chief Financial Officer of the Company on August 17, 2008. Mr. Rotem also serves as a director of Hi-Tex, Macro, Tefron USA, Tefron US Holdings Corp., Tefron Holdings (98) Ltd., New Net Industries, New Pal, R.M.D. Robotics and Tefron UK Limited. Between 2002 and 2008, Mr. Rotem served as Chief Financial Officer of Healthcare Technologies Ltd., a company which was traded on the NASDAQ Capital Market, and of the Gamida For Life Group. Between 1995 and 2002, Mr. Rotem served as a senior manager in Ernst & Young Israel. Mr. Rotem has broad financial and managerial experience. Mr. Rotem holds a BA in Accounting and Business Administration from the Tel Aviv College of Management, Israel, and he is a Certified Public Accountant. Ilan Gilboa joined Tefron asEVP, Operations and Customer Support, inJune 2010. From 2009 to 2010, Mr. Gilboa served as a VP for Global Operations of N-trig Company, a computer device company, where he was responsible for the establishment and functioning of a wide supply chain for the company's worldwide operations.From 2003 to 2009, Mr. Gilboa served as manager of our Hi-Tex and Cut & Sew divisions. From 1996 to February 2003 Mr. Gilboa served in several positions at Kulicke & Soffa Israel, a leading supplier of semiconductor assembly and test interconnect equipment, materials and technologies, first as a manager of industrial engineering and last as vice president of operations and as such, was responsible for the construction of Kulicke & Soffa's new industrial facility in China. Mr. Gilboa holds a B.Sc and M.Sc degree in industrial engineering from the Technion in Haifa, Israel. Osnat Kaplan joined Tefron as an Innovation Manager in February 2010. Prior to joining Tefron, from 2009 until 2010, Ms. Kaplan was self employed and has served as Corporate Life Coach. From 2007 until 2009, Ms. Kaplan has served as a Training Section Manager of MalamTeam, and from 1999 until 2007, Ms. Kaplan has served as VP Marketing of Tefron Ltd. Ms. Kaplan holds a BA degree in International Relations and Languages from The Hebrew University of Jerusalem and an MBA degree from Bar-Ilan University, Israel. Guy Zimmerman joined Tefron as VP Sales and Business Development inNovember2010. Prior to joining Tefron, from 2008 until 2010, Mr. Zimmerman served as vice president Business Development of Tnuva Group. From 2000 until 2008, Mr. Zimmerman served as a Partner of McKinsey & Company. Mr. Zimmerman holds a Bsc. Degree in Industrial and Management Engineering from Tel Aviv University, Israel. 55 David Piller began serving as Manager of Tefron's Swimwear Division in July 2009. Prior to joining Tefron, from 2008 until 2009, Mr. Piller served as vice president procurement and sales of The New HaMashbir Le'Zarchan Ltd.From 2001 until 2008, Mr. Piller served as vice president marketing and sales of Kitan Textile Industries Ltd., from 1998 until 2001 he served as a national sales manager of Neviot Nature of Galilee, and from 1986 until 1998 Mr. Piller served in various positions in Oppenheimer Jerusalem Sweets Ltd., and most recently as vice president marketing and sales. Mr. Piller holds a B.A. degree in Economics and Business Administration from the University of Nice (France). Orna Goldner - Marom joined Tefron on June 14, 2009 and has served since then as the Company secretary and general counsel until her resignation on June 30, 2011. From January 2009 until June 2009 Ms. Marom served as a lawyer inAvitan, Perach Law firm. Between 2005 and 2008, Ms. Marom served as a lawyer inBaratz, Horn & Co. Law firm, and as company secretary andgeneral counselof OrganiTech Ltd., a company which was traded on the NASDAQ. Between 1996 and 2004, Ms. Marom served aslegal counsel in Iscar Ltd. Ms.Marom holds an LLB from Tel-Aviv University, Israel, was admitted to the Israeli Bar Association in 1983 andis a Certified Public Notary. 6B. Compensation The aggregate direct remuneration paid to all Directors and senior management as a group for services in all capacities for the year ended December 31, 2010 was approximately $2.0 million, of which $263,000 was paid to Directors in their capacities as Directors. Negligible amounts were set aside or accrued for vacation and recuperation pay for all Directors and senior management as a group.No amounts were set aside or accrued to provide pension, retirement or similar benefits. The amount does not include any amounts expended by us for automobiles made available to our officers, expenses (including business travel and professional and business association dues and expenses) reimbursed to officers and other fringe benefits commonly reimbursed or paid by companies in Israel. We have no service contracts with any of our directors that provide for benefits upon termination of their status as directors. In connection with the Company's efficiency program, the Directors of the Company (excluding External Directors) sent an instruction to the Company to reduce their directors' compensation during 2009 and 2010 by 15%. The directors' compensation of Mr. Eli Admoni (an External Director) was not reduced. In addition, within the framework of the Company's agreement with its banks lenders, the Company agreed not to distribute any dividends or pay management fees and/or any other payment to its shareholders until the loans have been repaid in full. See "Item 10.Additional Information – C. Material Contracts – Agreements with Our Bank Lenders."Norfet, a major shareholder of the Company which receives management fees from the Company, consented to the inclusion of this provision in the Company's agreement with its bank lenders.Accordingly, Norfet has effectively waived the management fees owed to it, as of the date on which the loans were granted to the Company and until the date on which all the loans are repaid in full. In addition, on April 7, 2010, Norfet notified us that it waives the $190,000 unpaid management fees that were then due to Norfet. Employment Agreements Chairman of the Board of Directors Mr. Tiberg began serving as Chairman of the Company's Board of Directors on July 5, 2010. Mr. Tiberg provides management services to the Company pursuant to a Services Agreement between the Company and A. Tiberg Counselors Ltd., a private company wholly owned by Mr. Tiberg and his wife Mrs. D. Tiberg (the "Agreement").The Agreement was approved by the Company's Audit Committee, Board of Directors and Shareholders and was effective as of July 5, 2010. The material terms of the Agreement are described below. 56 Monthly Fee; Expenses.The Company pays A. Tiberg Counselors Ltd. a monthly fee of US $11,000, at their NIS value on the date of payment, plus VAT (the "Compensation"). The Compensation includes payment for transportation expenses in Israel.A. Tiberg Counselors Ltd. is entitled to a reimbursement of all expenses incurred in connection with Mr. Tiberg's position, whether in Israel or abroad, including but not limited to board and lodging, hospitality and similar items, according to the Company's policy. Options.According to the Agreement and following the approval of the Company's Audit Committee, Board of Directors and shareholders, the Company granted to Mr. Tiberg options to purchase 47,605 Ordinary Shares, subject to adjustments, in accordance with the provisions of the Company's option plan (the: "Options"). The Options vest over a period of three (3) years commencing July 5, 2010 – one-third upon the completion of 12 months, one-third upon completion of 24 months and one-third upon completion of 36 months, assuming, in each case that the Agreement is in full force and effect at the end of the prescribed vesting periods. The exercise price of each option is (the "exercise price"). Insurance and Indemnification. Mr. Tiberg is entitled to exemption, indemnification and insurance as customary in the Company for all its directors. Confidentiality; Non-Compete. The Agreement includes a commitment to non-disclosure and non-compete of any information related to the Company. Term/Termination. The term of the agreement is for an unlimited period beginning on July 5, 2010. Each party may terminate the Agreement immediately upon written notice. Chief Executive Officer Mr. Amit Meridor was appointed Chief Executive Officer of the Company effective as of January 21, 2010.Under the terms of his employment agreement, Mr. Meridor is entitled to a monthly gross salary of NIS 80,000 subject to annual increases in accordance with increases in the Israeli consumer price index since January 1, 2010, as well as an annual bonus up to six monthly salaries, subject to the achievement of objectives to be defined by the Board of Directors based on Company performance during the year and Mr. Meridor's contribution to such performance. As of June 15, 2011, based on the 2010 Company's financial results the Company's board of directors has approved to grant Mr. Meridor an annual bonus of NIS 480,000. Mr. Meridor is eligible for social benefits as set forth in the agreement, and for reimbursement of various expenses. The agreement is for an unspecified term, and each of the parties may terminate the employment agreement by providing 90 days' advance written notice to the other party. Should the Company terminate employment of Mr. Meridor not for cause, or Mr. Meridor terminates the agreement for cause, Mr. Meridor would also be entitled to an adjustment period of 270 days during which he would be entitled to receive all benefits conferred on him under the agreement. On May 12, 2011, the Company's Audit Committee and Board of Directors approved the extension of this 270 period to 360 days. In addition, commencing January 20, 2014, Mr. Meridor is entitled to 360 days advance written notice, in case Mr. Meridor terminates his employment with the Company due to invalidity. During this 360-day period Mr. Meridor would be entitled to receive all benefits conferred on him under the agreement. In accordance with the employment agreement, the Company allotted to Mr. Meridor options exercisable for 100,000 Company ordinary shares, under the Company Share Option Plan, at an exercise price of $3.8 per share. The options vest in three equal installments - on January 17, 2011, January 17, 2012 and January 17, 2013. The number of the options was updated to 171,123 on the effective day of the rights offering, pursuant to the Company option plan. On May 12, 2011, the employment agreement was amended to provide that all the options allocated to Mr. Meridor that had not yet matured will mature immediately upon the occurrence of one of the following events: (i) a change in the new structure of control in the Company, including the sale of shares between Mivtach Shamir and the Lieberman Group;and (ii) by way of termination of Mr. Meridor's employment without cause even in the event of invalidity.In addition, the exercise period of the options, following the termination of employment without cause, is extended to five years from the date of terminationof the agreement, instead of 90 days. 57 Mr. Meridor committed to non-disclosure for an unlimited duration and to a non-competition provision with the Company for a 12-month period after termination of his employment. 6C. Board Practices Each Director, other than the External Directors, is generally elected by a vote at the Annual General Meeting of shareholders and serves for a term of one year or until the following Annual General Meeting. Each External Director is elected to serve for a period of three years from the date of the Annual General Meeting. Each office holder will serve until his or her removal by the Board of Directors or resignation from office. One may not be elected and may not serve as a director of a public company if (s)he does not have the required qualifications and the ability to dedicate an appropriate amount of time for the performance of his/her duties as a director in the company, taking into consideration, among other things, the special needs and size of the company. In addition, a public company may convene an annual general meeting of shareholders to elect a director, and may elect such director, only if prior to such shareholders meeting, the nominee declares, among other things, that (s)he possess all of the required qualifications to serve as a director (and lists such qualifications in such declaration) and that (s)he has the ability to dedicate an appropriate amount of time for the performance of his/her duties as a director of the company. The above requirements do not apply to directors appointed prior to September 29, 2008. Under the Israeli Companies Law, each Israeli public company is required to determine the minimum number of directors with "Accounting and Financial Expertise" that such company believes is appropriate in light of the particulars of such company and its activities. A director with "Accounting and Financial Expertise" is a person that, due to education, experience and qualifications, is highly skilled and has an understanding of business-accounting issues and financial statements in a manner that enables him/her to understand in depth the company's financial statements and stimulate discussion regarding the manner of presentation of the financial data.On March 8, 2006, the Board determined that at least two members of the board would be required to have Accounting and Financial Expertise. The Board believes it complies with such requirement. External Directors We are subject to the provisions of the Israeli Companies Law, 1999 which requires that we have at least two External Directors.Under the Companies Law, at least one of the external directors is required to have Accounting and Financial Expertise and the other External Directors are required to have Professional Expertise. A director has "Professional Expertise" if he or she satisfies one of the following: (i) the director holds an academic degree in one of these areas:economics, business administration, accounting, law or public administration; (ii) the director holds an academic degree or has other higher education, all in the main business sector of the company or in a relevant area for the board position; or (iii) the director has at least five years' experience in one or more of the following (or a combined five years' experience in at least two or more of these: (a) senior management position in a corporation of significant business scope; (b) senior public office or senior position in the public sector; or (c) senior position in the main business sector of the company. In addition to the above requirements, the initial term of an external director is three years and may be extended for two additional three-year terms under certain circumstances. 58 The above qualifications do not apply to independent directors appointed prior to September 29, 2008, and external directors appointed prior to January 19, 2006. However, an external director may not be appointed unless: (i) such director has "Accounting and Financial Expertise"; or (ii) he or she has "Professional Expertise". At least one of the external directors appointed must have "Accounting and Financial Expertise". The number of "Accounting and Financial Experts" on the board of directors must be at least equal to the minimum number determined appropriate by the board of directors. Under the Companies Law, a person may not be appointed as an External Director if he is a relative of a controlling shareholder or if he or his relative, partner, employer, someone to whom he is subordinated directly or indirectly or any entity under his control has or had during the two years preceding the date of appointment any affiliation with the company, any entity controlling the company or any entity controlled by the company or by such controlling entity. In a company in which there is no controlling shareholder or shareholder who holds 25% or more of the voting rights in the company, a person may not be appointed as an External Director if he has any affiliation to the chairman of the board of directors, to the general manager (chief executive officer), to a shareholder holding 5% or more of the company's shares or voting rights or to the senior financial officer, as of the date of such person's appointment as an External Director. The term affiliation includes:an employment relationship, a business or professional relationship maintained on a regular basis, control, and service as an office holder (other than service as a director who is appointed in order to serve as an external director of a company which is was about to make an initial public offering). Without derogating from the above, a person may not serve as an external director if the person or the person's relative, partner, employer, someone to whom he is subordinated directly or indirectly or any entity under the person's control, has a business or professional relationship with an entity with whom affiliation is prohibited in accordance to the above, even if such relationship is not routine (excluding a trivial relationship).No person can serve as an External Director if the person's position or other business creates, or may create, conflicts of interest with the person's responsibilities as an External Director. Under the Companies Law, External Directors must be elected by a majority vote at a shareholders' meeting, provided that either:(1) the majority of shares voted at the meeting, including at least a majority of the shares of non-controlling shareholders who do not have a personal interest in the appointment (excluding a personal interest which does not result from such shareholder's relationship with the controlling shareholder) who are participating in the voting at the meeting in person or by proxy, vote in favor of the election; or (2) the total number of shares voted against the election of the external director does not exceed two percent of the aggregate voting rights in the company.The initial term of an External Director is three years, which may be extended for an additional two terms of three years each.Each committee of a company's board of directors must include at least one External Director, and all External Directors must serve on the audit committee.The Company's External Directors are currently Eli Admoni and Aviram Lahav. Duties of Directors The Companies Law codifies the duty of care and fiduciary duties that an "Office Holder" (as defined below) owes to a company.An Office Holder's duty of care and fiduciary duty include avoiding any conflict of interest between the Office Holder's position in the company and his personal affairs, any competition with the company, avoiding exploiting any business opportunity of the company in order to receive personal advantage for himself or others, and revealing to the company any information or documents relating to the company's affairs which the Office Holder has received due to his position as an Office Holder. An "Office Holder" is defined as a director, managing director, chief business manager or chief executive officer, executive vice president, vice president, other manager directly subordinate to the CEO or any other person assuming the responsibilities of any of the foregoing positions without regard to such person's title.Under the Companies Law, all arrangements as to compensation of Office Holders who are not directors and who are not controlling shareholders require approval of the board of directors, unless the articles of association provide otherwise. Our articles require that such a transaction which is not irregular shall be approved by the Board of Directors or by the Audit Committee or by any other entity authorized by the Board of Directors. Arrangements regarding the compensation of directors or controlling shareholders also require the approval of the shareholders. 59 Audit Committee Under the Companies Law, the board of directors of any company that is required to nominate external directors must also appoint an audit committee, comprised of at least three directors including all of the external directors, but excluding the chairman of the board of directors, a controlling shareholder or a corporation under his control, any director employed by the company or who provides services to the company , its controlling shareholder or to a corporation under his control, on a regular basis and any director for whom the bulk of his livelihood is provided by the controlling shareholder. A recent amendment to the Israeli Companies Law requires the majority of the audit committee members to be independent directors. An "independent director" is one of the following: (1) an external director, or (2)(i) a person who is eligible to be appointed as an external director, and; (ii) has not been serving as a director of the company for nine consecutive years. An interruption of service for not more than two years shall not be deemed to interrupt the continuity of his or her service. Among the roles of the audit committee is to examine flaws in the business management of the company, in consultation with the internal auditor and the company's independent accountants, and suggest appropriate course of action.The audit committee also determines whether to approve certain actions and transactions with related parties.Arrangements regarding compensation of directors require the approval of the audit committee, the board of directors and the shareholders. A recent amendment to the Israeli Companies Law broadens the role of the audit committee to include additional functions, such as: determining whether transactions with related parties are "Extraordinary Transactions"; examining the company's internal auditing system and the performance of its internal auditor; and assessing the scope of work and compensation of the company's external auditor. We have adopted an audit committee charter, which sets forth the powers and responsibilities of our Audit Committee.According to our audit committee charter, the role of the Audit Committee is to assist the Board of Directors in fulfilling its responsibility for oversight of the quality and integrity of the accounting, auditing, and reporting practices of the Company. Our audit committee also oversees the appointment, compensation, and oversight of the public accounting firm engaged to prepare or issue an audit report on our financial statements and also recommends to the Board of Directors the nominee for Internal Auditor and approves his annual audit program. Its responsibilities also include approving all audit and non-audit services to be provided by the external auditor, reviewing the firm's non-audit services and related fees, and reviewing legal and regulatory matters that may have a material impact on the financial statements, related Company compliance policies, and programs and reports received from regulators. As of May 31, 2011, the members of the Audit Committee were Messrs. Eli Admoni, Aviram Lahav and Yossi Shachak. Balance Sheet Committee Our Board of Directors has also established a Balance Sheet Committee. The Balance Sheet Committee performs a close review of the financial statements of the Company. The members of the Balance Sheet Committee, as of May 31, 2011 were Messrs. Eli Admoni, Aviram Lahav and Avi Zigelman.See "Item 10. Additional Information -10B. Memorandum and Articles of Association - Board of Directors." 60 6D. Employees At December 31, 2010, we employed 571 employees in Israel of whom 276 were salaried employees and 295 were hourly wage employees. At December 31, 2010, we employed 18 employees in the United States through our subsidiary, Tefron USA, of whom 13 were salaried employees and 5 were hourly wage employees. At December 31, 2010, El-masira employed 419 employees in Jordan all of whom were hourly wage employees, and our subsidiary, Tefron UK, had one employee in the U.K. and one subcontractor, and Macro had 63 employees in China and Hong Kong. At December 31, 2009, we employed 1,038 employees in Israel of whom 678 were salaried employees and 360 were hourly wage employees. At December 31, 2009, we employed 47 employees in the United States through our subsidiary, Tefron USA, of whom 16 were salaried employees and 31 were hourly wage employees. At December 31, 2009, El-masira employed 657 employees in Jordan all of whom were hourly wage employees, and our subsidiary, Tefron UK, had one employee in the U.K. and one subcontractor and Macro had 41 employees in China and Hong Kong. At December 31, 2008, we employed 1,149 employees in Israel of whom 545 were salaried employees and 604 were hourly wage employees. At December 31, 2008, we employed 22 employees in the United States through our subsidiary, Tefron USA, of whom 15 were salaried employees and 7 were hourly wage employees. At December 31, 2008, El-masira employed 1,018 employees in Jordan all of whom were salaried employees, and our subsidiary, Tefron UK, had one employee in the U.K. and one subcontractor and Macro had 45 employees in China and Hong Kong. To increase the motivation of the workforce, many factory employees are eligible for bonuses based upon their performance level, discipline and quality manufacturing. We believe that relations with our employees are good. Certain collective bargaining agreements between the Histadrut (General Federation of Labor in Israel) and the Coordination Bureau of Economic Organizations (including the Industrialists' Association of Israel, or the Association) are applicable to our employees in Israel.In addition, a collective bargaining agreement relating to members of the Association, which governs employee relations in the textile and clothing industry, applies to most of our employees in Israel.These agreements concern, among other things, the maximum length of the work day and the work week, minimum wages, contributions to a pension fund, insurance for work-related accidents, procedures for dismissing employees and other conditions of employment.Furthermore, pursuant to certain provisions of such agreements, the wages of most of our employees are automatically adjusted in accordance with cost-of-living adjustments, as determined on a nationwide basis and pursuant to agreements with the Histadrut based on changes in the CPI.The amounts and frequency of such adjustments are modified from time to time. Israeli law generally requires the payment by employers of severance pay upon the retirement or death of an employee or upon termination of employment by the employer or, in certain circumstances, by the employee.We currently fund, according to the applicable law, most of our ongoing severance obligations by making monthly payments to pension funds, employee accounts in a provident fund and insurance policies In addition, according to the National Insurance Law, Israeli employees and employers are required to pay specified amounts to the National Insurance Institute, which is similar to the U.S. Social Security Administration.Since January 1, 1995, such amounts also include payments for national health insurance payable by employees. A majority of our permanent employees in Israel are covered by general and/or individual life and pension insurance policies providing customary benefits to employees, including retirement and severance benefits. 61 6E. Share Ownership As of May 31, 2011, the following directors and senior managers beneficially held the number of Ordinary Shares set forth in the table below. The information in this table is based on 6,541,736 (excluding 99,740 shares held by our wholly owned subsidiary) Ordinary Shares outstanding as of May 31, 2011.The number of Ordinary Shares beneficially owned by a person includes Ordinary Shares subject to options held by that person that were currently exercisable at, or exercisable within 60 days of, May 31, 2011.The Ordinary Shares issuable under these options are treated as if they were outstanding for purposes of computing the percentage ownership of the person holding these options but are not treated as if they were outstanding for the purposes of computing the percentage ownership outstanding for any other person.Except as disclosed below, to our knowledge, none of the directors, officers or key executives listed in the Directors and Senior Management table appearing in Item 6 above beneficially owns any Ordinary Shares. Name Number of Ordinary Shares % of Ordinary Shares Outstanding** Arnon Tiberg * * Avi Zigelman - - Eli Admoni - - Zvi Limon 7 % Aviram Lahav - - Yossi Shachak - - Guy Shamir (the son of Meir Shamir) - - Brahm M. Gelfand - - Amit Meridor * * Eran Rotem * * Ilan Gilboa * * Guy Zimmerman * * Osnat Kaplan * * David Piller * * Orna Goldner - Marom - - Directors and senior managers as a group (15 persons) % *Less than 1% of the outstanding Ordinary Shares. **Does not take into account 99,740 Ordinary Shares held by a wholly owned subsidiary of the Company. (1) Consists of (i) 458,752 Ordinary Shares held by Rimon Investment Master Fund, LP ("Rimon"), which Mr. Zvi Limon may be deemed to beneficially own under the U.S. securities laws since he serves as a partner in the management company of Rimon. (2) Consists of (i) 458,752 Ordinary Shares held by Rimon which Mr. Zvi Limon may be deemed to beneficially own under U.S. securities laws since he serves as a partner in the management company of Rimon; (ii) 120 Ordinary Shares held by one executive; and (iii) options to purchase 225,110 Ordinary Shares. The exercise prices of these options range from $2.1 to $15 per share. These options will expire between 2010 and 2020. 62 Share Option Plan In September 1997, we adopted the Tefron Ltd. 1997 Share Option Plan to enable us to attract and retain qualified persons as employees, consultants and directors and to motivate such persons with an equity participation in us. General The Share Option Plan authorizes the issuance of options to purchase 979,210 Ordinary Shares.As of May 31, 2011, options to purchase 496,772 Ordinary Shares had been granted to our senior managers, directors and employees. These numbers do not include options that were cancelled or expired.Upon the occurrence of any Ordinary Share split, reverse Ordinary Share split, recapitalization or rights offerings or other substantially similar corporate transaction or event, we shall make such equitable changes or adjustments necessary to the number of shares subject to each outstanding option in order to prevent dilution or enlargement of the optionees' rights.Options granted to our employees shall be issued to a trustee nominated by the Board of Directors, which trustee shall hold the options, and any Ordinary Shares issued upon exercise thereof, for the benefit of the optionees for two years from the date of the grant.In 2008, the exercise prices of the options that were outstanding but had neither vested nor were exercisable in light of Section 102 of the Israeli Income Tax Ordinance [New Version] 1961 at the time of the distributions of our dividends were reduced in an amount equal to the dividends paid per share in such distributions. Administration The Share Option Plan is administered directly by our Board of Directors or by a committee appointed by the Board of Directors which is authorized, among other things and, subject to the provisions of the Companies Law, to: (i) designate participants in the Share Option Plan; (ii) determine the terms and provisions of the options, including the number of Ordinary Shares to which an option may relate and the terms, conditions and restrictions thereof; (iii) accelerate the right of an optionee to exercise any previously granted options; (iv) construe and interpret the provisions and supervise the administration of the Share Option Plan; and (v) make all other determinations deemed necessary or advisable for the administration of the Share Option Plan. Vesting Periods Unless otherwise determined by our Board of Directors and, in the case of option grants to Directors or an interested party, approved by our shareholders, one-third of the options granted under the Share Option Plan are exercisable on each of the first three anniversaries of the date of grant.Unless otherwise determined by our Board of Directors and, in the case of option grants to Directors or an interested party, approved by our shareholders, the options expire on the tenth anniversary of the date of grant, and any additional options granted in the future shall vest in the same manner over a three-year period commencing on the date of their grant. Adjustments Under the Company's option plan, if any of a (a) split, change in structure, merger (hereinafter jointly: "Change in Structure"); (b) liquidation or receivership; (c) changes in the Company's capital; (d) rights offering occurs, the Offeree's right to exercise the options he holds into shares of the Company (hereinafter: "the Exercise Shares") will be adjusted using the relevant mechanism as described in the Options Plan. Amendment and Termination of the Share Option Plan We may, at any time and from time to time, amend, alter or discontinue the Share Option Plan; provided, however, that no amendment or alteration of the Share Option Plan shall adversely affect an optionee's rights under any outstanding option without the consent of such optionee. 63 Accounting Treatment For a discussion of the accounting treatment of the Share Option Plan, see Note 19 of the Notes to the Consolidated Financial Statements. Amendment to the Share Option Plan Effective as of January 1, 2003 In December 2002, in order to comply with the new tax rules under the amended Israeli Income Tax Ordinance [New Version], 1961, our Board approved an amendment to our Share Option Plan. The new tax rules enable a company to issue options under three alternative tracks which may generally be described as follows: (i) without a trustee, under which the income will be considered employment income, the income will continue to be taxed at regular marginal rates of up to the maximum tax rate plus payments to the National Insurance Institute and payment of health tax, and no expense is deductible by the employer; (ii) with a trustee under the earned income track, under which the options are held by a trustee for a period of twelve months from the date on which the grant took place, the income is considered regular employment income, taxed at marginal rates of up to 50% plus payments to the National Insurance Institute and payment of health tax, and the employer is entitled to a deductible expense equivalent to the income attributed to the employee; or (iii) with a trustee under the capital gains track, under which the options are held by a trustee for a period of two years from the date on which the grant took place, the income is generally considered to be a capital gain and is taxable at a reduced rate of 25%, and no expense is deductible by the employer. On February 27, 2003, in order to enable us to grant options after January 1, 2003, we filed an amendment to the Share Option Plan with the tax authorities and informed them of our election of the capital gains track (the third alternative above).In addition, under the amendment to the Share Option Plan, we may also issue options under the provisions of the tax track without a trustee under the first alternative. The new rules and the amendment to the Share Option Plan described above apply only to issuances of options beginning on January 1, 2003 and thereafter. Options issued before such date will continue to be governed by the law in effect prior to the amendment. In 2008, the term of the Share Option Plan was extended for another ten years. ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 7A. Major Shareholders Except as noted herein, to our knowledge, we are not directly or indirectly owned or controlled by another corporation or by any foreign government and no arrangements exist the operation of which may at a subsequent date result in a change in control of the Company. The following table sets forth the number of our Ordinary Shares owned by any person known to us to be the beneficial owner of 5% or more of our Ordinary Shares as of May 31, 2011.The information in this table is based on 6,541,736 Ordinary Shares outstanding as of such date (excluding 99,740 shares held by our wholly owned subsidiary).The number of Ordinary Shares beneficially owned by a person includes Ordinary Shares subject to options held by that person that were currently exercisable at, or exercisable within 60 days of, May 31, 2011.The Ordinary Shares issuable under these options are treated as if they were outstanding for purposes of computing the percentage ownership of the person holding these options but are not treated as if they were outstanding for the purposes of computing the percentage ownership outstanding for any other person.None of the holders of the Ordinary Shares listed in this table have voting rights different from other holders of the Ordinary Shares. 64 Name Number of Shares Owned Percent of Ordinary Shares * Litef Holdings Inc 9500 Meilleur St. Montreal Quebec Canada % Intimes Nouvelle Seamless Inc 9500 Meilleur St. Montreal Quebec Canada % Norfet, Limited Partnership c/o Fimi 2001 Ltd. "Rubinstein House" 37 Begin Rd. Tel Aviv, Israel % Ta – Top Limited Partnership. c/o Fimi 2001 Ltd. "Rubinstein House" 37 Begin Rd. Tel Aviv, Israel % Mivtach Shamir Holdings, Ltd. 27 Habarzel St Tel Aviv, Israel % Rimon Investment Master Fund L.P. 1 Azrieli Center, Round Building, Tel Aviv, Israel % * Does not take into account 99,740 Ordinary Shares held by a wholly-owned subsidiary of the Company. To the best of the Company's knowledge, Litef Holdings Inc. is a private company incorporated in Canada and controlled by Mr. Martin Lieberman (one of the shareholders in Nouvelle).The number of shares above reflects the 1,577,619 ordinary shares beneficially owned by Litef Holdings, Inc.In addition, because Nouvelle, Mivtach Shamir, Litef Holdings Inc., Benny Lieberman and Martin Lieberman are all parties to a shareholders' agreement (described below in " – 7B. Related Party Transactions."), Litef Holdings may be deemed to beneficially own all of the shares held by the other parties to the agreement, and the number of shares in this table also reflects this deemed beneficial ownership by Litef Holdings of the ordinary shares held by all of the parties to this agreement. To the best of the Company's knowledge, the shareholders in Nouvelle are Manufacture de Bas Culottes Lamour Inc. and Yyad Holdings Ltd., in equal parts. To the best of the Company's knowledge, the shares of Yyad Holdings Ltd. are held in whole by Mr Willy Lieberman (who currently serves as the Company's Director of Sales of the North America mass market), and the shares of Manufacture de Bas Culottes Lamour Inc. are held as follows: (i) 75% by Aaron Lieberman in trust by the Aharon Lieberman Family and through his holdings in Litef Holdings Inc; and (ii) 25% by the late Sam Lieberman in trust by the Sam Lieberman Family and through Sam Lieberman's holdings in Samlieb Holdings Inc. To the best of the Company's knowledge, Aaron Lieberman and the late Sam Lieberman were brothers and Willy Lieberman is the son of the late Sam Lieberman. 65 The number of shares above reflects the 600,000 ordinary shares beneficially owned by Nouvelle.In addition, because Nouvelle, Mivtach Shamir, Litef Holdings Inc., Benny Lieberman and Martin Lieberman are all parties to a shareholders' agreement (described below in " – 7B. Related Party Transactions."), Nouvelle may be deemed to beneficially own all of the shares held by the other parties to the agreement, and the number of shares in this table also reflects this deemed beneficial ownership by Nouvelle of the ordinary shares held by all of the parties to this agreement. Norfet L.P is an Israeli partnership. As of May 31, 2011, 7.76% of Norfet was held by FIMI Opportunity Fund, LP, approximately 40.15% of Norfet was held by FIMI Israel Opportunity Fund, Limited Partnership, approximately 42.29% was held by Mivtach Shamir Holdings Ltd., approximately 6.06% was held by Yashir Provident Funds Ltd. Pursuant to Rule 13d-5, (i) Mr. Ishay Davidi, a former director of the Company, may be deemed to beneficially own the shares held by Norfet due to his position as CEO of FIMI 2001 Ltd., which is the managing general partner of each of FIMI Israel Opportunity Fund, Limited Partnership and FIMI Opportunity Fund, L.P. and (ii) Mr. Meir Shamir, a former director of the Company, may be deemed to beneficially own the shares held by Norfet due to his 34.15% interest in Mivtach Shamir Holdings, Ltd. ("Mivtach-Shamir"). In addition, each of FIMI 2001 Ltd. and Mivtach-Shamir may be deemed to beneficially own the shares held by Norfet due to the fact that, to the best of the Company's knowledge, FIMI 2001 Ltd. and Mivtach-Shamir share joint control of N.D.M.S. Ltd., which is the general partner of Norfet and holds the sole management, operation and control of Norfet pursuant to a limited partnership agreement between N.D.M.S. Ltd. and the limited partners of Norfet. As described in footnote (3) above, FIMI 2001 Ltd. may be deemed to beneficially own all of the 461,308 Ordinary Shares held directly by Norfet. FIMI 2001 Ltd. may also be deemed to beneficially own149,124 shares held by Ta-Top, Limited Partnership, due to FIMI 2001 Ltd.'s position as the managing general partner of FIMI Delaware, which is the sole shareholder of TA-TEK Ltd., the general partner of Ta-Top, Limited Partnership. Mr. Ishay Davidi may be deemed to beneficially own the shares held by FIMI 2001 Ltd. due to his position as CEO of FIMI 2001. Mivtach Shamir Holdings, Ltd. is an Israeli public company traded on the Tel Aviv Stock Exchange.Mivtach-Shamir directly owns 768,171 Ordinary Shares. To the best of the Company's knowledge, the parties at interest in Mivtach Shamir Holdings Ltd. as of May 31, 2011, are as follows: Mr. Meir Shamir holds 33.67% of the voting rights and equity rights in Mivtach Shamir Holdings Ltd. (33.15% with full dilution), Ofer Glaser holds 10.81% of the voting rights and equity rights in the company (10.64% with full dilution), Leon Recanati holds 8.42% of the voting rights and equity rights in the company (8.29% with full dilution), the Clal Group holds 13.34% of the voting rights and equity rights (13.19% with full dilution), Ashtrom Properties Ltd. holds 11.65% of the voting rights and equity rights (11.47% with full dilution), and the Menorah Group holds 9.14% of the voting rights and equity rights (8.99% with full dilution). According to a report of the holdings of interested parties in Mivtach Shamir Holdings Ltd. at March 28, 2011, Mivtach Shamir Holdings Ltd. is controlled by Meir Shamir (33.67) and Ashtrom Properties Ltd. (11.67%) that have an agreement between them concerning the selection of directors, a right of first refusal, and a right to participate. Ashtrom Properties Ltd. is a public company whose shares are traded on the TASE and information about which is published publicly. In addition, as described in footnote (3) above, Mivtach-Shamir may be deemed to beneficially own all of the 461,308 Ordinary Shares held directly by Norfet. Mr. Meir Shamir, may be deemed to beneficially own the shares held by Mivtach-Shamir due to his 33.67% interest in Mivtach-Shamir. 66 In addition, because Nouvelle, Mivtach Shamir, Litef Holdings Inc., Benny Lieberman and Martin Lieberman are all parties to a shareholders' agreement (described below in " – 7B. Related Party Transactions."), Mivtach Shamir may be deemed to beneficially own all of the shares held by the other parties to the agreement, and the number of shares in this table also reflects this deemed beneficial ownership by Mivtach Shamir of the ordinary shares held by all of the parties to this agreement. To the best of the Company's knowledge, the following are interested parties in Rimon Investment Master Fund L.P.: Zvi Limon, director in the company, is the managing partner in the management company that manages this partnership, Rimon Management Z.T. (2005) Ltd. (Private Company No. 513738831) and holds 33% of the voting rights; Dan Tocatly owns 33% of the voting rights, and Ziv Gil owns 33% of the voting rights in the company. The percentage ownership in the Ordinary Shares of the Company, held by Norfet, FIMI 2001 Ltd. and Mivtach-Shamir as a group was approximately 21.1% as of May 31, 2011. All of the Ordinary Shares held by Norfet are pledged in favor of two Israeli bank institutions. At May 31, 2011, there were 61 holders of Ordinary Shares of record registered with a United States mailing address, including banks, brokers and nominees.These holders of record represented approximately 48.8% of the total outstanding Ordinary Shares (excluding 99,740 shares held by our wholly owned subsidiary).Because these holders of record include banks, brokers and nominees, the beneficial owners of these Ordinary Shares may include persons who reside outside the United States. 7B. Related Party Transactions The following discussion includes summaries of the significant terms of various agreements and transactions.Because these are summaries, they are qualified by reference to the actual agreements, which are attached as exhibits to this Annual Report. The Companies Law requires that certain related party transactions be approved as provided for in a company's articles of association and, in certain circumstances, by a company's audit committee or its shareholders.Our Audit Committee is responsible for reviewing potential conflicts of interest situations where appropriate. Agreements with Nouvelle and other Shareholders On December 30, 2010, the transaction was completed in the framework of which, inter alia, the Company acquired the operations of women's intimate apparel field of Intimes Nouvelle Seamless Inc., which manufactured products using seamless technology. The business was acquired in exchange for the issuance to Nouvelle of 600,000 ordinary shares, which immediately after the issuance constituted 9.2% of the Company's issued and paid up share capital and the voting rights (7.9% on a fully diluted basis).Concurrently with the acquisition, a total amount of $5,813,000 was invested by: invested by (i) Litef Holdings Inc. (hereinafter: "the Nouvelle Investors"); (ii) Mivtach Shamir Holdings Ltd. (hereinafter: "Mivtach Shamir"); (iii) Zilkha Partners, L.P.; (iv) Fima Trust; and (v) Rimon Investments Master Fund L.P. (hereinafter jointly: "the Investors" and the "Transaction". respectively), against which the Company accordingly allocated the Company's ordinary shares to the Investors constituting 51.5% of the Company's issued and paid up share capital and the voting rights in it (50.4% with full dilution). Please see Note 18 to the Financial Statements, concerning the acquisition of the Nouvelle operations and an investment of $5.8M in the Company. 67 The following are the descriptions of the principal agreements in the framework of this transaction: Asset Purchase Agreement An agreement between the Company and Nouvelle was executed pursuant to which the Company acquired from Nouvelle its operations in the field of women's intimate wear products manufactured using the seamless technology in consideration for the allotment of 600,000 ordinary shares of the Company, which shall comprised immediately after the allotment 9.2% of the Company's issued capital and voting rights in it (7.9% fully diluted). The Company agreed that, following the closing of the asset purchase agreement, and unless otherwise expressly consented to in writing by Nouvelle or expressly permitted by the asset purchase agreement, it will, among other things, carry on its business only in the ordinary course of business and will follow a business plan to be delivered at closing covering the period ending December 31, 2011. In connection with the asset purchase agreement, the Company entered into non-competition agreements with each of Nouvelle, Martin Lieberman and Benny Lieberman pursuant to which they each agreed not to compete with Tefron's seamless business for a period of five years.This non-compete agreement does not apply, inter alia, to their involvement in B.L. Intimate Apparel Canada Inc., Vanity Fair Limited Brands, and Fruit of the Loom Canada, which are involved in seamless products, among their other activities. Share Purchase Agreements Pursuant to an agreement between the Company and Nouvelle and Litef Holdings, Nouvelle and Litef Holding invested an amount of $3,313,000 in consideration for the allotment of 1,577,619 ordinary shares of the Company (at a price of $2.1 per share) which immediately after the allotment thereof constituted 24.1% of the Company's issued share capital and voting rights therein (20.8% fully diluted). Pursuant to this share purchase agreement, the Company agreed to grant to Mike Gao, an affiliate of the Nouvelle Investor, a right of first offer in good faith effective through December 31, 2010, with regard to the following types of projects to which the Company may be a party: (1) any purchase orders for products to be manufactured in China, (2) the establishment of any factory in China, or (3) any joint venture relating to the establishment of Chinese operations or sales. Pursuant to an agreement between the Company and Mivtach Shamir,Mivtach Shamirinvested an amount of $1,300,000 in consideration for the allotment of 619,047 ordinary shares of the Company (at a price of $2.1 per share) which immediately after the allotment thereof constituted 9.5% of the Company's issued share capital and voting rights therein (8.2% fully diluted). Pursuant to an agreement between the Company and Rimon Investments Master Fund L.P., Fima Trustand Zilkha Partners Limited Partner ("Rimon SPA Investors"), each invested an amount of $600,000, $450,000 and $150,000, respectively (in total $1,200,000) in consideration for the allotment of 285,714 shares, 214,286 shares and 71,428 shares, respectively (a total of 571,428 ordinary shares of the Company) (at a price of $2.1 per share) which immediately after the allotment thereof constituted 8.7% of the Company's issued share capital and voting rights therein (7.5% fully diluted). Immediately following the closing of the share purchase agreements, the 2,768,094 newly issued shares will represent 42.3% of the issued and outstanding shares of Tefron. 68 Consulting Agreement Tefron USA Inc., a subsidiary of the Company entered into a two-year consulting agreement with Nouvelle (or any other company on behalf of Mr. Willy Lieberman), which is to grant Tefron USA sales, marketing and management services in North America markets via Mr. Willy Lieberman, who currently serves as the Company's Director of Sales of the North America mass market. Compensation under the Consulting Agreement consists of(i) US $250,000 per year (prorated), paid on a monthly basis and(ii) 0.3% of any sales revenues (as defined in the consulting agreement) from current customers of Nouvelle and from any new customers, which are not current or former customers of the Company or its affiliates, provided that such new customers are approved by the CEO of the Company.Nouvelle will also receive reimbursement of business expenses. This consulting agreement is extendable for an additional twelve (12) month period. Option Agreement The Company entered into option agreements with each of Ben and Martin Lieberman according to which they were granted (or a company for them) 450,000 option warrants with regards to future services (225,000 option warrants each) which are realizable into 450,000 ordinary shares of the Company, which immediately after the allotment thereof constituted 6.4% of the Company's issued share capital and voting rights therein on the assumption of the realization of the option warrants into Company shares (6% fully diluted). One third of the option warrants become exercisable depending on the revenues and EBITDA of the Company in each of 2011, 2012 and 2013. In the event that the Company issues ordinary shares or securities convertible into ordinary shares ata price of less than $3.00, the number of option warrants will be adjusted to return the option warrant holders to the voting percentage they held immediately prior to the issuance.The revenue targets for those years are $130 million, $150 million and $180 million, respectively, and the EBITDA target is 8% of such revenues. A portion of the option warrants may be exercisable if the EBITDA is at least 5% of revenues in each of those years, and revenues are at least $115 million in 2011, $135 million in 2012 and $165 million in 2013.The option warrants are due to expire on the third anniversary of the publication by the Company of its financial statements for the period ending December 31, 2013. In the framework of the transaction, an aggregate of 3,818,094 ordinary shares (including shares issuable upon exercise of the option warrants) were issued or issuable to the Nouvelle, Litef Holdings, Shamir, Rimon SPA Investors and Martin and Benny Lieberman, constituting approximately 54.6% of the Company's outstanding shares. Registration Rights Agreement The Company entered into an agreement to grant registration rights with Nouvelle, Litef Holdings, Shamir, Rimon SPA Investors, Benny Lieberman, Martin Lieberman, and TA-TOP Limited Partnership ("TA-TOP"), according to which the Company grant to them certain demand registration rights, shelf registration rights, and "piggyback" registration rights with respect to the ordinary shares acquired by each Nouvelle, Litef Holdings, Shamir, Rimon SPA Investors, Benny Lieberman, Martin Lieberman pursuant to the Share Purchase Agreements and the ordinary shares issued to TA-TOP Limited Partnership and Mivtach Shamir Ltd. pursuant to a subscription agreement entered into with the Company in March 2010.See "Item 10.Additional Information – 10C. Material Contracts" for more information. Services Agreement The Company entered into a mutual three-year agreement to provide and receive services with Lamour Global Inc. Limited (hereinafter: "Lamour"),a private companyaffiliated with the Lieberman Family which holds Nouvelle's issued and paid-up share capital, according to which the Company and Lamour agreed to assist one another in locating new customers and locating suppliers, including sub-contractors and supervising them. Pursuant to the agreement, Lamour agreed to provide the Company withsales-related services for compensation of 2.5% to 4% of the value of purchase orders submitted to the Company as a result of the services provided by Lamour, and the Company agreed to provide to Lamour the same services for compensation of 2.5% to 4% of the value of purchase orders submitted to Lamour as a result of the services provided by the Company. This agreement was signed on the date of the completion of the transaction and its implementation is subject to the approval of the Company's lending banks. 69 Shareholders Agreement The Company was informed that in connection with closing of the aforementioned share purchase agreements, Nouvelle, Shamir, Litef Holdings, Benny Lieberman and Martin Lieberman, (collectively, the "Shareholders") entered into a shareholders' agreement ("Shareholders Agreement") pursuant to which they agreed to use their power as shareholders to cause the board of directors to consist of nine directors, and will support the election of up to three directors to be elected on behalf of Nouvelle, Benny and Martin Lieberman and Litef Holdings, and up to two directors to be elected on behalf of Shamir, as well as two external directors. Appointment of Directors As part of the transaction, Mr. Brahm M. Gelfand, Mr. Guy Shamir, and Mr. Yossi Shachak were appointed to the Board of Directors of the Company. One of the newly appointed directors was Mr. Guy Shamir, the son of Mr. Meir Shamir (the indirect controlling shareholder in Mivtach Shamir). Relationships and Transactions with Norfet and its Shareholders As of May 31, 2011, Norfet owned 461,308 Ordinary Shares, which represented approximately 7.1% of Tefron's outstanding Ordinary Shares (excluding 99,740 shares held by Tefron's wholly owned subsidiary).Substantially all of Norfet is owned by (i) N.D.M.S. Ltd., a company wholly owned by FIMI Opportunity Fund L.P., (ii) FIMI Israel Opportunity Fund, Limited Partnership and (iii) Mivtach Shamir Holdings Ltd. and (iv) Yashir Provident Funds Ltd Pursuant to a Share Purchase Agreement, dated February 17, 2004, we issued to Norfet in April 2004, 352,941 Ordinary Shares for a base price of $42.5 per share and a base aggregate consideration of $15 million. Norfet also acquired an additional 136,500 of our Ordinary Shares in the aggregate from Arwol and Macpell pursuant to a separate agreement.Immediately following the closing of these agreements, Norfet held 489,441, or approximately 28.8% of our outstanding share capital, without taking into account our Ordinary Shares held by our wholly-owned subsidiary. In April 2005, due to a purchase price adjustment agreed to with Norfet instead of the purchase price adjustment mechanism agreed to in the Share Purchase Agreement, we issued to Norfet an additional 66,176 Ordinary Shares, and Arwol transferred 10,690 additional Ordinary Shares to Norfet. Under the Share Purchase Agreement, we also agreed to pay Norfet a management fee of approximately $172,000 plus VAT per annum until our first annual meeting in 2005 (which took place on June 28, 2005), and $120,000 plus VAT thereafter. On March 2, 2010 we signed an agreement with our bank lenders which, among other things, establishes new financial covenants and undertakings for 2010, including our undertaking not to distribute any dividends or pay management fees and/or any other payment to our shareholders until the loans provided by our bank lenders have been repaid in full.See "Item 10. Additional Information – 10C. Material Contracts – Agreement with Our Bank Lenders."Norfet, our major shareholder, consented to the inclusion of this provision in the agreement with our bank lenders, and accordingly, Norfet has effectively waived the management fees owed to it from the date on which the loans were granted to the Company and until the date on which all the loans are repaid in full.In addition, on April 7, 2010, Norfet notified us that it waives the $190,000 unpaid management fees that were then due to Norfet. The Company, Norfet, Arwol and Macpell, together with Leber Partners L.P., are also party to a Registration Rights Agreement, dated April 22, 2004, which replaced the previous Registration Rights Agreements to which the Company and certain of these shareholders had been a party.On November 29, 2005, the Securities and Exchange Commission declared effective a Registration Statement on Form F-3 covering the resale of Ordinary Shares held by the shareholders party to this agreement. Please see "Item 10. Additional Information- 10C. Material Contracts – Norfet Agreements" for a more complete description of these agreements. 70 On March 31, 2009, our board of directors approved an agreement with Orian S.M. Ltd. (formerly known as Orian Agish Ltd.) ("Orian") for freight and delivery services.FIMI Israel Opportunity Fund Limited Partnership and FIMI Opportunity Fund L.P. are interested parties in Orian. Mr. Yishai Davidi, a former director of the Company, serves as senior partner of FIMI Israel Opportunity Fund, Limited Partnership and FIMI Opportunity Fund, L.P.Mr. Davidi also serves as CEO of FIMI 2001 Ltd., which controls the general partner of Norfet, one of the Norfet limited partners (which is managed by FIMI 2001 Ltd.) as well as the other Norfet limited partners by virtue of an irrevocable power of attorney.As of May 31, 2011, Norfet and related parties held 9.4% of our shares. The agreement with Orian is being reviewed quarterly by the Company's Audit Committee and the Board of Directors. On March 28, 2010, we issued 149,124 ordinary shares, at a price per share of $3.8, to each of Mivtach Shamir Holdings Ltd. (one of the partners in Norfet) and Ta-Top Limited Partnership (a partnership under the control of FIMI 2001, Ltd.) in a private placement, resulting in aggregate gross proceeds of approximately $1.1 million.The private placement was part of a transaction to raise capital in connection with an agreement with our bank lenders, which combined both a rights offering to all of our shareholders and a private placement to Norfet (or whoever acts on its behalf) in which Norfet (or whoever acts on its behalf) agreed to invest in Tefron the difference between $4 million and the amount raised in the rights offering.See "Item 10. Additional Information – 10C. Material Contracts – Private Placement to Norfet." 7C. Interests of Experts and Counsel. Not Applicable. ITEM 8. FINANCIAL INFORMATION Consolidated Financial Statements See Item 18. Legal Proceedings Arbitration proceedings relating to alleged unlawful termination of an employee On June 4, 2009, we signed an arbitration agreement with a former employee, in connection with his claims regarding the circumstances of his termination.An arbitrator was appointed to arbitrate the claims.On September 1, 2009, the former employee filed a claim against the Company for unlawful termination in an amount of approximately NIS 751,000, plus additional amounts for pain and suffering and salary payments due to him.The parties agreed not to hold evidential hearings in connection with the arbitration and instead to hold mediation meetings to examine the possibility of reaching a settlement.As of May 31, 2011, the mediation process was still ongoing. 71 Dividend Policy Although we have no established dividend policy, in the past we have distributed dividends to our shareholders from our accumulated earnings.In 2006, we twice declared and paid dividends of approximately $5 million each, in 2007, we did not declare any dividends and in May 2008, we declared and paid a dividend of $8 million. In 2009 and 2010 we did not declare any dividends and as of December 31, 2010, we had no accumulated earnings for distribution. We may distribute dividends in the future if our Board of Directors so determines and there are sufficient accumulated earnings in accordance with applicable law. On March 2, 2010 we signed an agreement with our bank lenders which, among other things, establishes new financial covenants and undertakings for 2010, including our undertaking not to distribute any dividends or pay management fees and/or any other payment to our shareholders until the loans provided by our bank lenders have been repaid in full. Please see "Item 10.Additional Information – C. Material Contracts – Agreement with Our Bank Lenders". ITEM 9 THE OFFER AND LISTING 9A. Offer and Listing Details From the initial public offering of our Ordinary Shares on September 24, 1997 through December 18, 2008, our Ordinary Shares were traded on the NYSE under the symbol "TFR".Since January 16, 2009, our ordinary shares have been quoted on the OTCBB. The symbol of our ordinary shares on the OTCBB is "TFRFF". All share price information has been adjusted to give retroactive effect to a ten-for-one reverse split of our ordinary shares that became effective onJanuary 22, 2009. As reported on the NYSE and the OTCBB, the annual high and low sales prices for our Ordinary Shares were as follows: High Low 2006 $ As reported on the NYSE and the OTCBB, the quarterly high and low sales prices for our Ordinary Shares for the last two years were as follows: High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter (through June 15, 2011) $ $ 72 As reported on the NYSE and on the OTCBB, the monthly high and low sales prices for our Ordinary Shares for the last six months were as follows: January $ $ February $ $ March $ $ April $ $ May $ $ 2.7 June (through June 15, 2011) $
